- provide by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2011 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): (Convenience Translation into English from the Original Previously Issued in Portuguese) Gol Linhas Aéreas Inteligentes S.A. Individual and Consolidated Interim Financial Information for the Quarter Ended September 30, 2011 and Report on Review of Interim Financial Information Deloitte Touche Tohmatsu Auditores Independentes Index Company data Capital 01 Individual Financial Statements Balance Sheet - Assets 02 Balance Sheet - Liability 03 Income Statement 04 Statements of Comprehensive Income 05 Statements of Cash Flows 06 Statement of Changes in Equity Statement of Changes in Equity – 01/01/2011 to 09/30/2011 07 Statement of Changes in Eequity – 01/01/2010 to 09/30/2010 08 Statement of Value Added 09 Consolidated Financial Statements Balance Sheet - Assets 10 Balance sheet - Liability 11 Income Statement 12 Statement of Comprehensive Income 13 Statements of Cash Flows 14 Statement of Changes in Equity Statement of Changes in Equity – 01/01/2011 to 09/30/2011 15 Statement of Changes in Equity – 01/01/2010 to 09/30/2010 16 Statement of Value Added 17 Comments on performance 18 Notes 27 Opinions and Statements Report on Review of Interim Financial Information 71 Company Profile / Subscribed Capital Number of Shares Current Quarter (Thousands) 09/30/2011 Paid-in Capital Common Preferred Total Treasury Common 0 Preferred Total Page 1 of 72 Individual Interim Financial Statements / Balance Sheets – Assets (In Thousands of Brazilian Reais) Current Quarter Prior Year Line code Line item 09/30/2011 12/31/2010 1 Total Assets 3,381,840 4,220,800 Current Assets 199,037 292,150 Cash and Cash Equivalents 125,621 229,436 Short-term Investments 24,948 19,790 Short-term Investments at Fair Value 24,948 19,790 Available for sale 24,948 19,790 Recoverable Taxes 36,448 34,901 Current Recoverable Taxes 36,448 34,901 Prepaid Expenses 1,720 5,131 Other Current Assets 10,300 2,892 Noncurrent Available for Sale Assets 10,000 - Restricted Cash 10,000 - Other Noncurrent Assets 3,182,803 3,928,650 Long-term Assets 405,956 511,499 Deferred Taxes 19,681 20,719 Deferred Income Taxes 19,681 20,719 Related-party Transactions 372,679 483,230 Other Noncurrent Assets 13,596 7,550 Investments 2,023,366 2,750,723 Equity Investments 2,023,366 2,750,723 Equity in Subsidiaries 2,023,366 2,750,723 Property, Plant and Equipment 753,371 666,251 Property, Plant and Equipment 753,371 666,251 Advances for acquisition of aircraft 345,770 308,494 Ownership right of Property, Plant and Equipment 407,601 357,757 Intangible Assets 110 177 Intangible Assets. 110 177 Concession Agreement 110 177 Page 2 of 72 Individual Interim Financial Statements / Balance Sheets - Liabilities (In Thousands of Brazilian Reais) Current Quarter Prior Year Line code Line item 09/30/2011 12/31/2010 2 Total Liabilities and Equity 3,381,840 4,220,800 Current Liabilities 45,573 88,632 Salaries, Wages and Benefits 25 24 Salaries, Wages and Benefits 25 24 Accounts Payable 1,023 2,210 Taxes Payable 3,031 719 Short-term Debt 40,873 34,229 Short-term Debt 40,873 34,229 Other Current Liabilities 7 51,450 Other 7 51,450 Dividends Payable 7 51,450 Provisions 614 - Noncurrent Liabilities 1,338,896 1,202,999 Long-term Debt 1,331,004 1,193,316 Long-term Debt 1,331,004 1,193,316 Other Liabilities 7,892 9,683 Other 7,892 9,683 Consolidated Equity 1,997,371 2,929,169 Capital 2,297,268 2,296,461 Issued Capital 2,316,462 2,315,655 Cost on Issued Shares Capital Reserves 89,314 92,103 Treasury Shares Share-based Payments 63,726 43,727 Capital Reserve 60,263 60,263 Retained Earnings 529,532 529,532 Accumulated Losses - Other Comprehensive Income 11,073 Page 3 of 72 Individual Interim Financial Statements /Income Statement (In Thousands of Brazilian Reais) Line code Line item Current Quarter Current YTD Same Quarter Prior Year Prior Year YTD 07/01/2011 to 09/30/2011 07/01/2011 to 09/30/2011 07/01/2010 to 09/30/2010 01/01/2010 to 09/30/2010 Operating Expenses/Income 82,902 129,614 General and administrative expenses Other operating expenses - - Equity in subsidiaries 93,551 142,162 Income Before Income Taxes and Financial Income/Expenses 82,902 129,614 Finance Income/Expenses 25,913 Financial income 3,359 14,513 56,732 26,159 Income from Investments 3,359 10,810 5,697 13,640 Exchange variation - - 49,582 - Derivatives, Net Revenues - - - 12,519 Other Financial Income - 3,703 1,453 - Financial expenses Interest on Borrowings Exchange variation - - Other expenses - - Derivatives, Net Losses - - Income Before Income Taxes 108,815 82,402 Income Tax (Expenses) 1,155 Current 1,155 - Deferred - - Profit from Continuing Operations 109,970 81,985 Profit (Loss) for the Period 109,970 81,985 Page 4 of 72 Individual Interim Statements of Comprehensive Income (In Thousands of Brazilian Reais) Current Quarter Current YTD Same Quarter Prior Year Prior Year YTD Line code Line item 07/01/2011 to 09/30/2011 07/01/2011 to 09/30/2011 07/01/2010 to 09/30/2010 01/01/2010 to 09/30/2010 Net Profit (Loss) for the Period 109,970 81,985 Other Comprehensive Income 4,943 2,956 Comprehensive Income for the period 114,913 84,941 Page 5 of 72 Individual Interim Financial Statements / Statements of Cash Flows – Indirect Method In Thousands of Brazilian Reais) Current YTD Prior Year YTD Line code Line item 01/01/2011 to 09/30/2011 01/01/2010 to 09/30/2010 Net Cash Provided by (Used in) Operating Activities 44,473 Cash Flows from Operating Activities 778,659 Depreciation and Amortization 67 67 Deferred Taxes 1,038 - Equity in subsidiaries 639,940 Shared-based Payments 19,999 20,664 Exchange and Monetary Variations, Net 135,533 Interests on Loans, Net 81,389 58,654 Derivatives, net result - - Interests Paid Income Tax Paid (3,440) (417) Unrealized Hedge Loss, Net of taxes Write-off of Property, Plant, Equipment, and Intangible Assets - 34,039 Changes Assets and Liabilities 69,438 Deposits 46,882 Recoverable Taxes 1,870 67,939 Tax Obligation Other Liabilities 1,967 Accounts Payable - Liabilities with derivatives operation - Other Receivables 2,595 - Other 81,985 Net Income (loss) for the Period 81,985 Net Cash Used in Investing Activities Short-term Investments Restricted Cash 1,198 Purchase of Property, Plant and Equipment Net Cash Generated by Financing Activities 59,915 145,529 Debts - 551,826 Payments of Debts - Credit with related parties 110,551 Capital increase 807 119,735 Dividends Paid Net Decrease in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of the Period 229,436 226,987 Cash and Cash Equivalents at End of the Period 125,621 142,768 Page6 of 72 Individual Interim Financial Statements / Statements of Changes in Equity – From 01/01/2011 to 09/30/2011 (In Thousands of Brazilian Reais) LINE CODE LINE ITEM CAPITAL STOCK CAPITAL RESERVES, OPTIONS GRANTED AND TREASURE SHARES INCOME RESERVES ACCUMULATED OTHER COMPREHENSIVE INCOME TOTAL LOSSES CONSOLIDATED EQUITY 5.01 Opening Balance 2,296,461 92,103 529,532 - 11,073 2,929,169 5.03 Adjusted Balance 2,296,461 92,103 529,532 - 11,073 2,929,169 5.04 Shareholders Capital Transactions 807 - - - 5.04.01 Capital Increase 807 - 807 5.04.08 Stock Option - 19,999 - - - 19,999 5.04.09 Repurchase of issued shares - 5.05 Total Other Comprehensive Income - - - 5.05.01 Losses for the Period - 5.05.02 Other Comprehensive Income - 5.07 Closing Balance 2,297,268 89,314 529,532 1,997,371 Page7 of 72 Individual Interim Financial Statements / Statement of Changes in Equity – From 01/01/2010 to 09/30/2010 (In Thousands of Brazilian Reais) LINE CODE LINE ITEM CAPITAL STOCK CAPITAL RESERVES, OPTIONS GRANTED AND TREASURE SHARES INCOME RESERVES ACCUMULATED OTHER COMPREHENSIVE INCOME TOTAL LOSSES CONSOLIDATED EQUITY 5.01 Opening Balance 2,175,600 67,360 596,627 818 2,609,986 5.03 Adjusted Balance 2,175,600 67,360 596,627 818 2,609,986 5.04 Shareholders Capital Transactions 119,735 20,664 - - - 140,399 5.04.01 Capital Increase 119,735 - 119,735 5.04.08 Stock Option - 20,664 - - - 20,664 5.05 Total Other Comprehensive Income - - - 81,985 2,956 84,941 5.05.01 Profit for the Period - - - 81,985 - 81,985 5.05.02 Other Comprehensive Income - 2,956 2,956 5.07 Closing Balance 2,295,335 88,024 596,627 3,774 2,835,326 Page8 of 72 Individual Interim Financial Statements / Statements of Value Added (In Thousands of Brazilian Reais) Current YTD Prior Year YTD Account Code Account Description 01/01/2011 to 09/30/2011 01/01/2010 to 09/30/2010 Revenues Other Income Acquired from Third Parties Materials, Energy, Outside Services and Other Other Gross Value Added 494 12,659 Retentions Depreciation, Amortization and Exhaustion Added Value Produced 427 12,592 Value Added Received in Transfer 309,201 Equity equivalence result 142,162 Finance income 97,064 167,039 Total Wealth for Distribution (Distributed) 321,793 Wealth for Distribution (Distributed) 321,793 Employees 21,134 21,835 Taxes 3,594 567 Third Part Capital Remuneration 276,092 217,406 Other 276,092 217,406 Lessors 1,356 3,155 Lenders 274,736 214,251 Own Capital Remuneration 81,985 Retained earnings / Losses for the period 81,985 Page9 of 72 Consolidated Interim Financial Statements / Balance Sheets – Assets (In Thousands of Brazilian Reais) Current Quarter Prior Year Line code Line item 09/30/2011 12/31/2010 1 Total Assets 9,632,749 9,063,847 Current Assets 2,302,561 2,704,852 Cash and Cash Equivalents 1,302,673 1,955,858 Short-term Investments 163,176 22,606 Short-term Investments at Fair Value - - Available for sale - - Trade Receivables 326,634 303,054 Customer 326,634 303,054 Inventories 147,360 170,990 Recoverable Taxes 135,660 88,143 Current Recoverable Taxes 135,660 88,143 Prepaid Expenses 79,721 116,182 Other Current Assets 147,337 48,019 Others 147,337 48,019 Restricted Cash 106,000 - Other Credits 41,337 48,019 Noncurrent Assets 7,330,188 6,358,995 Long-term Assets 2,281,324 1,630,850 Short-term Investments at Fair Value - - Available for sale - - Trade Receivables - - Trade and Other Receivables - - Deferred Taxes 926,824 817,545 Deferred Income Taxes 926,824 817,545 Prepaid Expenses 47,171 54,201 Related-party Transactions - - Other Noncurrent Assets 1,307,329 759,104 Other Noncurrent Assets - 9,227 Restricted Cash 60,737 34,500 Deposits 691,749 715,377 Short-term Investments 554,843 - Investments - - Property, Plant and Equipment 3,781,771 3,460,968 Property, Plant and Equipment 1,076,425 926,874 Other Flight Equipment 892,139 751,816 Other 184,286 175,058 Lease Property, Plant and Equipment 2,355,250 2,210,433 Property, Plant and Equipment on Finance Leases 2,355,250 2,210,433 Property, Plant and Equipment 350,096 323,661 Advance of Property, Plant and Equipment Acquisition 350,096 323,661 Intangible Assets 1,267,093 1,267,177 Intangible Assets. 724,791 724,875 Concession Agreement - - Goodwill 542,302 542,302 Page10 of 72 Consolidated Interim Financial Statements / Balance Sheets - Liabilities (In Thousands of Brazilian Reais) Current Quarter Prior Year Line code Line item 09/30/2011 12/31/2010 2 Total Liabilities and Equity 9,632,749 9,063,847 Current Liabilities 2,185,723 1,688,993 Salaries, Wages and Benefits 274,728 205,993 Salaries, Wages and Benefits 274,728 205,993 Accounts Payable 221,001 215,792 Taxes Payable 51,111 58,197 Short-term Debt 441,600 346,008 Short-term Debt 441,600 346,008 Other Current Liabilities 1,179,334 807,036 Others 1,179,334 807,036 Dividends Payable 7 51,450 Tax and landing fees 174,886 85,140 Advance Ticket Sales 657,691 517,006 Customer Loyalty Programs 61,233 55,329 Advance Ticket Sales 19,419 24,581 Other Current Liabilities 79,461 71,884 Losses on derivatives operation 186,637 1,646 Provisions 17,949 55,967 Noncurrent Liabilities 5,449,655 4,445,685 Short-term Debt 4,282,443 3,395,080 Short-term Debt 4,282,443 3,395,080 Other Current Liabilities 363,201 319,509 Others 363,201 319,509 Customer Loyalty Programs 178,596 152,327 Advance Ticket Sales - 33,262 Taxes Payable 127,395 99,715 Others 57,210 34,205 Deferred Taxes 594,492 642,185 Deferred Income Taxes 594,492 642,185 Provisions 209,519 88,911 Provision for Tax, Labor, and Civil Contingencies 209,519 88,911 Consolidated Equity 1,997,371 2,929,169 Capital 2,183,940 2,183,133 Issued Capital 2,316,462 2,315,655 Cost on Issued Shares Capital Reserves 89,314 92,103 Treasury Shares Share-based Payments 63,726 43,727 Capital Reserve 60,263 60,263 Retained Earnings 642,860 642,860 Treasury Shares - - Accumulated Losses - Other comprehensive income 11,073 Page11 of 72 Consolidated Interim Financial Statements /Income Statement (In Thousands of Brazilian Reais) Line code Line item Current Quarter Current YTD Same Quarter Prior Year Prior Year YTD 07/01/2011 to 09/30/2011 07/01/2011 to 09/30/2011 07/01/2010 to 09/30/2010 01/01/2010 to 09/30/2010 Sales and services revenue 1,843,698 5,249,000 1,788,935 5,109,605 Passenger 1,632,572 4,658,245 1,601,303 4,579,864 Cargo and Other 211,126 590,755 187,632 529,741 Cost of Sales and Services Gross Revenue 229,173 593,972 430,596 1,128,843 Operating Expenses/Income Selling expenses Marketing expenses General and Administrative expenses Income Before Income Taxes and Financial Income/Expenses 187,199 435,887 Financial Income/Expenses Financial income 39,379 106,944 118,722 73,153 Income on Investments 39,379 106,944 28,181 69,909 Exchange variation, net - - 90,541 3,244 Other financial income - Financial expenses Interest on Borrowings Derivatives Net Losses Other expenses Exchange variation, net - - Income Before Income Taxes 166,891 168,636 Income Tax (Expenses) 131,380 109,747 Current 1,107 Deferred 133,961 112,635 Profit from Continuing Operations 109,970 81,985 Consolidated Profit (Loss) for the Period 109,970 81,985 Attributable to Shareholders of the Company 109,970 81,985 Earnings Per Share (Reais per Share) Page12 of 72 Consolidated Interim Statements of Comprehensive Income (In Thousands of Brazilian Reais) Current Quarter Current YTD Same Quarter Prior Year Prior Year YTD Line code Line item 07/01/2011 to 09/30/2011 07/01/2011 to 09/30/2011 07/01/2010 to 09/30/2010 01/01/2010 to 09/30/2010 Net Consolidated Profit (Loss) for the Period 109,970 81,985 Other Comprehensive Income 4,943 2,956 Available for sale financial assets - 435 Cash Flow Hedges 6,828 5,198 Tax effect 37,622 44,334 Consolidated Comprehensive Income for the period 114,913 84,941 Attributable to Shareholders of the Company 114,913 84,941 Page13 of 72 Consolidated Interim Financial Statements / Statements of Cash Flows – Indirect Method (In Thousands of Brazilian Reais) Current YTD Prior Year YTD Line code Line item 01/01/2011 to 09/30/2011 01/01/2010 to 09/30/2010 Net Cash Provided by Operating Activities 216,768 238,228 Cash Flows from Operating Activities 1,061,331 522,161 Depreciation and Amortization 271,487 207,384 Allowance for Doubtful Accounts 6,939 5,673 Provisions for contingencies 4,224 9,238 Provisions for Onerous Contracts 15,274 - Provision for Inventory Obsolescence 130 8,574 Deferred Taxes 67,201 Shared-based Payments 19,999 20,664 Exchange and Monetary Variations, Net 379,607 Interests on loans and other, net 285,336 242,768 Unrealized Hedge income, Net of taxes 13,180 Provision for Return of Aircraft 30,022 4,805 Mileage Program 32,173 Write-off of Property, Plant, Equipment, and Intangible Assets 5,919 4,210 Provision for profit sharing program 42,429 - Changes in Assets and Liabilities (1,294) Accounts receivable 196,578 Inventories 23,500 Deposits 13,762 39,966 Prepaid Expenses and Recovery Taxes 5,881 Other Assets 72,636 11,609 Accounts Payable 5,209 Advance ticket sales 186,974 Advance from Customers Salaries, Wages and Benefits 26,306 (4,492) Sales Tax and Landing Fees 43,457 1,363 Tax Obligation 17,740 Provision Interests Paid Income Tax Paid Provision for profit sharing program - Other Liabilities 12,452 Liabilities with derivatives operation (26,317) Other 81,985 Profit (Loss) for the Period 81,985 Net Cash Used in Investing Activities Short term Investments Restricted Cash Intangible Assets Property, Plant and Equipment Net Cash Generated by Financing Activities 143,793 424,838 Debt Increase 559,349 1,483,433 Payments of Debt Capital increase 807 119,735 Dividends Paid Payment of financing (155.318) Exchange Variation on Cash and Cash Equivalents Net Decrease in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of the Period 1,955,858 1,382,408 Cash and Cash Equivalents at End of the Period 1,302,673 1,159,849 Page14 of 72 Consolidated Interim Financial Statements / Statements of Changes in Equity – From 01/01/2011 to 09/30/2011 (In Thousands of Brazilian Reais) LINE CODE LINE ITEM CAPITAL STOCK CAPITAL RESERVES, OPTIONS GRANTED AND TREASURE SHARES INCOME RESERVES ACCUMULATED OTHER COMPREHENSIVE INCOME EQUITY TOTAL NON-CONTROLLERS CONSOLIDATED LOSSES PARTICIPATION EQUITY 5.01 Opening Balance 2,183,133 92,103 642,860 - 11,073 2,929,169 - 2,929,169 5.03 Adjusted Balance 2,183,133 92,103 642,860 - 11,073 2,929,169 - 2,929,169 5.04 Shareholders Capital Transactions 807 - 5.04.01 Capital Increase 807 - 807 - 807 5.04.08 Stock Option - 19,999 - - - 19,999 - 19,999 5.04.09 Repurchase of issued shares - 5.05 Total Other Comprehensive Income - 5.05.01 Net Profit for the Period - 5.05.02 Other Comprehensive Income - 5.07 Closing Balance 2,183,940 89,314 642,860 1,997,371 - 1,997,371 Page15 of 72 Consolidated Interim Financial Statements / Statement of Changes in Equity – From 01/01/2010 to 09/30/2010 (In Thousands of Brazilian Reais) LINE CODE LINE ITEM CAPITAL STOCK CAPITAL RESERVES, OPTIONS GRANTED AND TREASURE SHARES INCOME RESERVES ACCUMULATED OTHER COMPREHENSIVE INCOME EQUITY TOTAL NON-CONTROLLERS CONSOLIDATED LOSSES PARTICIPATION EQUITY 5.01 Opening Balance 2,062,272 67,360 596,627 818 2,609,986 - 2,609,986 5.03 Adjusted Balance 2,062,272 67,360 596,627 818 2,609,986 - 2,609,986 5.04 Shareholders Capital Transactions 119,735 20,664 - - - 140,399 - 140,399 5.04.01 Capital Increase 119,735 - 119,735 - 119,735 5.04.08 Stock Option - 20,664 - - - 20,664 - 20,664 5.05 Total Other Comprehensive Income - - - 81,985 2,956 84,941 - 84,941 5.05.01 Net Profit for the Period - - - 81,985 - 81,985 - 81,985 5.05.02 Other Comprehensive Income - 2,956 2,956 - 2,956 5.07 Closing Balance 2,182,007 88,024 596,627 3,774 2,835,326 - 2,835,326 Page16 of 72 Consolidated Interim Financial Statements / Statements of Value Added (In Thousands of Brazilian Reais) Current YTD Prior Year YTD Account Code Account Description 01/01/2011 to 09/30/2011 01/01/2010 to 09/30/2010 7.01 Revenues 5,488,749 5,340,140 7.01.02 Other Revenues 5,495,688 5,346,442 7.01.02.01 Passenger, cargo and other passenger revenues 5,495,688 5,346,442 7.01.04 Provision/Reversion of Doubtful Accounts (6,939) (6,302) 7.02 Acquired from Third Parties (3,591,976) (2,978,897) 7.02.02 Materials, Energy, Outside Services and Other (1,116,954) (965,108) 7.02.04 Other (2,475,022) (2,013,789) 7.02.04.01 Fuel and Lubricant suppliers (2,175,393) (1,723,063) 7.02.04.02 Aircraft Insurance (25,555) (36,054) 7.02.04.03 Sales and Marketing (274,074) (254,672) 7.03 Gross Value Added 1,896,773 2,361,243 7.04 Retentions (271,487) (207,384) 7.04.01 Depreciation, Amortization and Exhaustion (271,487) (207,384) 7.05 Wealth Created 1,625,286 2,153,859 7.06 Value Added Received in Transfer 849,737 726,409 7.06.02 Finance income 849,737 726,409 7.07 Total Wealth for Distribution (Distributed) 2,475,023 2,880,268 7.08 Wealth for Distribution (Distributed) 2,475,023 2,880,268 7.08.01 Employees 1,112,864 908,479 7.08.02 Taxes 320,640 479,351 7.08.03 Third Part Capital Remuneration 1,884,788 1,410,453 7.08.03.03 Other 1,884,788 1,410,453 7.08.03.03.01 Lenders 1,535,391 993,660 7.08.03.03.02 Lessors 349,397 416,793 7.08.04 Own Capital Remuneration (843,269) 81,985 7.08.04.03 Retained earnings / Losses for the period (843,269) 81,985 Page 17 of 72 Management Comments “Gol announces the third quarter results today. The period’s results, despite falling short of what planned at the beginning of the year, indicate the beginning of a gradual and steady recovery in operating margins. In this quarter the Company´s revenues were impacted due to the low prices that prevailed in the first half of the year due to an extremely competitive scenario. Following a period of fierce competition that had a significant adverse impact on Company´s margins, the industry is showing signs of greater rationality going forward, in line with GOL’s strategy. In 2012, GOL announced its conservative approach towards adding fleet and capacity, projecting an ASK increase of no more than 4% in domestic supply. GOL continues to focus on the cost reduction plan in order to once again achieve operating margins in 2012 that are appropriate for its business model. The plan announced in 2Q11 remains one of the priorities for the second half of the year. In 4Q11, GOL expects to consolidate all the initiatives it has implemented during the year, the results of which will become fully apparent in 2012, So far, the Company has recognized overall gains of at least R$500mm. At the end of September the Company had a cash position of around R$2 billion, ensuring the strong liquidity that is so essential in a volatile economic scenario and no pressure on the debt amortization schedule. During the quarter, GOL achieved one more important step in its strategic plan, with the acquisition of Webjet. In around 60 days only, the MOU was signed, the required diligence was carried out, ANAC's approval was obtained, the agreement for the purchase of 100% of Webjet was signed and the APRO was executed with Webjet and CADE, regulating future relations between the parties. GOL’s initial perception of Webjet as an operationally efficient company with a highly motivated staff was confirmed and its results will be included in GOL’s results as of 4Q11. The Company is currently awaiting CADE’s final analysis of the transaction. Effective operational coordination will certainly result in the more efficient execution of the companies' strategy, helping generate value for clients, employees and shareholders of both airlines. The Company maintains its positive outlook for the future. Strengthening the balance sheet over the past years proved to be instrumental, especially in times of adverse economic conditions. GOL’s option of growing in a rational and sustainable manner is now supported by the industry as a whole. By concentrating its efforts on lowering costs, the Company is reaffirming its conviction that, through offering attractive fares, it will continue to fuel demand in one of the world’s largest potential markets. GOL continues to concentrate on dynamic fare management, benefiting passengers who plan their trips well ahead of time with more attractive fares. GOL remains committed to its low-cost, low-fare strategy, and will continue to do everything possible to maintain its position as the best airline to fly with, work for and invest in.” Constantino de Oliveira Junior Founder and CEO of GOL Linhas Aéreas Inteligentes S.A. Page 18 of 72 Operating Performance Total System 3Q11 3Q10 Var.% 2Q11 Var.% ASK - GOL (billion) 12.5 11.8 5.7% 11.4 9.5% ASK – Industry (billion) 38.5 34.5 11.7% 35.8 7.5% ASK - Others (billion) 26.0 22.7 14.9% 24.4 6.6% RPK - GOL (billion) 8.9 8.1 10.4% 7.6 17.6% RPK - Industry (billion) 28.2 25.1 12.5% 25.7 10.0% RPK - Others (billion) 19.3 17.0 13.6% 18.1 6.8% Load Factor - GOL (%) 71.5% 68.4% +3.1 pp 66.5% +4.9 pp Load Factor - Industry (%) 73.4% 72.8% +0.5 pp 71.7% +1.6 pp Load Factor - Others (%) 74.3% 75.1% -0.9 pp 74.2% +0.1 pp Domestic Market ASK - GOL (billion) 11.4 10.4 10.2% 10.4 9.6% ASK - Industry (billion) 30.0 26.3 14.2% 27.7 8.4% ASK - Others (billion) 18.5 15.9 16.7% 17.2 7.6% RPK - GOL (billion) 8.2 7.2 13.5% 7.0 17.5% RPK - Industry (billion) 21.3 18.6 14.3% 19.2 10.6% RPK - Others (billion) 13.1 11.4 14.8% 12.2 6.7% Load Factor - GOL (%) 71.8% 69.7% +2.1 pp 67.0% +4.8 pp Load Factor - Industry (%) 70.9% 70.9% +0.1 pp 69.5% +1.4 pp Load Factor - Others (%) 70.4% 71.6% -1.2 pp 71.0% -0.6 pp International Market ASK - GOL (billion) 1.0 1.4 -27.3% 1.0 8.2% ASK - Industry (billion) 8.5 8.2 3.9% 8.1 4.7% ASK - Others (billion) 7.5 6.8 10.5% 7.2 4.2% RPK - GOL (billion) 0.7 0.8 -16.1% 0.6 18.9% RPK - Industry (billion) 7.0 6.5 7.6% 6.5 8.1% RPK - Others (billion) 6.3 5.7 11.1% 5.9 7.0% Load Factor - GOL (%) 67.7% 58.6% +9.1 pp 61.6% +6.0 pp Load Factor - Industry (%) 81.9% 79.1% +2.8 pp 79.4% +2.6 pp Load Factor - Others (%) 83.9% 83.5% +0.4 pp 81.7% +2.2 pp Data from the Brazilian Civil Aviation Authority (ANAC): adjusted in accordance with the new methodology adopted as of October 2010. Page 19 of 72 Advanced Comparative Data – ANAC In October 2010, ANAC altered its method for calculating monthly traffic information ( Official Letter no. 11/2010/GEAC/SRE/ANAC ) and republished the data for the periods subsequent to January 2009. All the 2010 operational data reflect the new methodology, and may not be entirely comparable to the figures disclosed at that time. According to ANAC, the changes were designed to align the data with the concepts adopted by the International Civil Aviation Organization (ICAO). The alteration was necessary because Brazil has joined the ICAO’s statistical program and supplies the latter’s database with several industry data. The changes in the methodology refer to the calculation of ASK (seat supply) and the classification of domestic legs of international flights, which are now considered to be part of the domestic market. ANAC announced that it will republish the 2008 information at a later date. Supply GOL was the most conservative Company in terms of supply growth in 3Q11, increasing its total seat supply by only 5.7% in relation to 3Q10. In 2012, the Company will maintain this strategy and estimates growth of between 0.0% and 4.0% on its domestic route network. Supply on GOL’s total route network increased by 5.7%, due to: (i) the upturn in fleet productivity from 12.7 block hours/day in 3Q10 to 13.8 block hours/day in 3Q11; (ii) the strategy of maximizing aircraft occupation (increase of 3.1 p.p.); and (iii) the higher number of destinations and more frequent flights between the periods (Montes Claros, Bridgetown and Aeroparque Jorge Newberry in Argentina). This growth in supply was partially offset by: (i) the 1.6% reduction in the average stage length (905Km, versus 920Km in 3Q10); (ii) the discontinuation of international charter flights and the return of three B767s; and (iii) the discontinuation of flights to Bogota, Colombia. In comparison with 2Q11, supply increased by 9.5%, chiefly due to period seasonality and the preparation of the Company’s route network for 4Q11. Demand - Domestic Market GOL’s demand increased by 13.5% over 3Q10, mainly due to the fare discounts that lasted throughout the first half and until midway through the last week of August, and therefore still fueled national traffic demand for most of the third quarter. As of the end of August, however, yields on the Company’s main routes began to show a new trend as a result of the market’s positive response to seat supply management and control. Consequently, domestic demand growth slowed in comparison over the first half. In comparison with 2Q11, domestic demand grew by 17.5%, chiefly due to seasonality. In 2012, GOL will continue to adopt a conservative approach towards adding capacity, and expects an increase of no more than 4% in its domestic supply, accompanied by industry’s domestic demand growth of between 2.5x and 3.0x projected GDP growth for 2012. Demand – International Market Demand on GOL’s international route network fell by 16.1% year-on-year, mainly due to: (i) the discontinuation of flights to Bogota, Colombia; and (ii) the discontinuation of international charter flights with B767 aircraft, partially offset by: (i) more frequent flights to the Southern Cone and Caribbean region (Argentina and Punta Cana); and (ii) appreciation of the Real against the average Dollar of 6,5% in the period, which encouraged passenger traffic to Southern Cone and Caribbean. Page20 of 72 In relation to 2Q11, international demand increased by 18.9%, chiefly due to seasonality and the increased frequency of flights to the Caribbean, partially offset by the average 2.5% period depreciation of the Real against the Dollar. Load Factor and Yields As a result of the above, the load factor on GOL’s route network reached 71.5% in 3Q11, 3.1 p.p. up on the 68.4% reported in 3Q10 and 4.9 p.p. more than the 66.5% posted in 2Q11. In relation to 3Q10, yields declined by 7.6%, mainly due to the competitive scenario in 1H11, which led to an increase in advanced bookings and hindered yield recovery in the quarter. In the final months, however, yields should record a recovery over their levels along the year. In the quarter-on-quarter comparison, yields posted growth of 0.7% due to the GOL’s efforts and the market's positive response its supply management, as well as the recovery of yields in the domestic market. Operating Data 3Q11 3Q10 (*) Var.% 2Q11 (*) Var.% Revenue Passengers (000) 9,396 8,698 8.0% 8,224 14.2% Revenue Passengers Kilometers (RPK) (mm) 8,906 8,067 10.4% 7,571 17.6% Available Seat Kilometers (ASK) (mm) 12,465 11,796 5.7% 11,380 9.5% Load Factor 71.4% 68.4% +3.1 pp 66.5% +4.9 pp Break-Even Load Factor (BELF 74.4% 61.2% +13.1 pp 78.0% -3.7 pp Aircraft Utilization (Block Hours.Day) 13.8 12.7 8.2% 13.0 5.7% Average Fare (R$) 173.8 184.1 -5.6% 167.6 3.7% Yield per Passenger Kilometer Net(R$ cents) 18.33 19.85 -7.6% 18.21 0.7% Passenger Revenue per ASK (PRASK) (R$ cents) 13.10 13.57 -3.5% 12.11 8.1% Operating Rev. per ASK Net (RASK) (R$ cents) 14.79 15.17 -2.5% 13.76 7.5% Operating Cost per ASK (CASK) (R$ cents) 15.39 13.58 13.4% 16.14 -4.6% Operating Cost, Ex- Fuel, per ASK (R$ cents) 9.41 8.66 8.7% 9.72 -3.2% Departures 79,512 74,748 6.4% 74,608 6.6% Average Stage Lenght (km) 905 920 -1.6% 893 1.4% Average Number of Operating Aircraft 111.0 112.0 -0.9% 109.0 1.8% Fuel Consumption (mm liters) 390 377 3.5% 358 8.7% Full-Time Equivalent Employees at Period End 18,606 18,649 -0.2% 18,691 -0.5% Average Exchange Rate 1.64 1.75 -6.5% 1.60 2.5% End of Period Exchange Rate 1.85 1.69 9.5% 1.56 18.8% Inflation (IGP-M) 4.1% 7.9% -3.7 pp 3.1% +1.0 pp Inflation (IPCA) 5.0% 3.6% +1.4 pp 3.9% +1.1 pp WTI (avg. per barrel, US$) 89.54 76.21 17.5% 102.34 -12.5% Gulf Coast Jet Fuel Cost (avg. per liter, US$) 0.78 0.55 41.4% 0.83 -6.2% Sources: (1) Brazilian Central Bank (2) FGV (3) IBGE (4) Bloomberg (*) 3Q10 operational data were recalculated due to the change in the methodology for calculating air traffic statistics introduced by Anac’s 2anual (Official Letter no. 11/2010/GEAC/SRE/ANAC), published and effective as of October 2011; (**)3Q10 load factor corrected according to the average number of operational aircraft in the period. * Certain variation calculations in this report may not match due to rounding. Page21 of 72 Fleet and Fleet Plan - GOL On September 30, 2011, the Company closed the quarter with a standardized operational fleet of 118 B737-700 and 800 NG aircraft, with an average age of 6.8 years and a total fleet of 124 aircraft. In 3Q11, the Company received three aircraft classified under financial leasing. Operating Fleet Seats (1) 3Q11 3Q10 Var.% 2Q11 Var.% Regular Flights B737-300 - 1 - - B737-700 NG 43 40 3 43 - B737-800 NG 17 15 2 17 - B737- 58 52 6 55 3 Subtotal 10 3 Charters Seats (1) 3Q11 3Q10 Var,% 2Q11 Var,% B767-300 ER - 4 - - Operating Totall 20,047 3 Non Operating Fleet Seats (1) 3Q11 3Q10 Var,% 2Q11 Var,% B737-300 - 3 - - B737-700 NG - 2 - - B737-800 NG - 2 - - B737- 3 - 3 3 - B767-300 ER (3) 3 2 1 3 - Sub Total 6 9 6 - Total 29,053 3 3 Total number of seats in 3Q11 Includes regular route network aircraft (B737s) and charter flight aircraft (B767s). These aircraft are no longer part of the Company’s operations. Three B737-aircraft were subleased to a European airline and returned at the end of September 2011. Page22 of 72 The Company leases its entire fleet through a combination of financial and operational leases. Out of the total of 124 aircraft, 80 were under operational leases and 44 under financial leases. GOL also has purchase options on 38 aircraft when their leasing contracts terminate. The Company’s fleet plan for 2012 and the coming years is being revised in order to include Webjet’s required fleet renovations. In 2012, the increase in the two companies’ combined seat supply will not exceed 4.0%. Operating Fleet Plan B737-700 NG 40 40 40 40 40 B737-800 NG* 75 79 81 85 91 Total * Includes SFP (Short Field Performance)aircraft Aircraft Payments Forecast (R$MM) >2015 Total Pre-Delivered Deposits 77.3 438.8 531.0 496.2 402.5 100.1 2,046.1 Aircraft Acquisition Commitments 396.1 885.9 2,905.3 4,292.3 3,697.5 3,819.0 15,996.2 Total 473.4 1,324.7 3,436.3 4,788.6 4,099.9 3,919.2 18,042.4 *List prices Page23 of 72 Capex GOL invested R$128mm in 3Q11, 59% of which in the acquisition of aircraft for delivery between 2011 and 2013 (pre-delivery deposits); 34% in the purchase of parts; and around 7% in IT and the expansion of the maintenance center in Confins, Minas Gerais (construction of the Wheel and Brake Workshop). C apex in 2011 is estimated at around R$550mm Ownership Breakdown ON % PN % Total % Investment Fund in Volluto Participations 137,032,718 100.0 37,913,279 28.4 174,945,997 64.7 Board 16 - 2,006,142 1.5 2,006,158 0.7 Treasury Stocks - - 2,317,125 1.7 2,317,125 0.9 Fidelity Investments - - 7,033,500, 5.3 7,033,500, 2.6 Wellington Management Company - - 6,722,298 5.0 6,722,298 2.5 Free-Float - - 77,631,788 58.0 77,631,788 28.6 Total 133,354,132 270,386,866 Pro Forma Operational Data – 3Q11 Operational Data – 3Q11 GOL WEBJET CONSOLIDADO Available Seat Kilometers (ASK) (mm) 12,465 1,547 14,012 Passengers Kilometers (RPK) (mm) 8,906 1,150 10,056 Load Factor 71% 74% 72% Revenue Passengers (´000) 9,396 1,427 10,823 Block Hours 140,704 21,245 161,949 Departures 79,512 13,141 92,653 Fuel Consumption (mm liters) 390 72 462 Average Stage Lenght (km) 905 799 890 Average Number of Operating Aircraft 111 22 133 Kilometers Flown (mm) 71,978 10,501 82,479 Page24 of 72 Summary: 2011 Guidance In July GOL revised its 2011 guidance given the current domestic competitive scenario, continuing high fuel costs and higher-than-expected expenses. 2011 Guidance Scenario Worst Best Brazilian GDP Growth 4.0% 5.0% Domestic Demand Growth (%RPKs) 12.0% 18.0% Passengers Tranported (MM) 34 36 GOL Capacity (ASKs billion) 48.0 50.0 Fleet (end of period) 115 115 Yield (R$ cents) GOL Demand (RPKs billion) Departures (000) 315 340 CASK Ex-fuel (R$ cents) Fuel Liters Consumed (billion) 1.55 1.65 Fuel Price (R$.liter) 2.10 2.00 Average WTI (US$.barrel) 115 100 Average Exchange Rate (R$.US$) Operating Margin (EBIT) 1.0% 4.0% Page25 of 72 Contacts Investor Relations Leonardo Pereira Edmar Lopes Gustavo Mendes Ricardo Rocca Phone: (11) 2128-4700 E-mail: ri@golnaweb.com.br Website: www.voegol.com.br/ri Corporate Communications Phone: (11) 2128-4413 E-mail: comcorp@golnaweb.com.br Media Relations Edelman (USA and Europe): Meaghan Smith and Robby Corrado Phone.: 1 (212) 704-8196 / 704-4484 E-mail: meaghan.smith@edelman.com or robby.corrado@edelman.com About GOL Linhas Aéreas Inteligentes S.A. GOL Linhas Aéreas Inteligentes S.A. (BM&FBovespa: GOLL4 and NYSE: GOL), the largest low-cost and low-fare airline in Latin America, offers around 940 daily flights to 63 destinations in Brazil and 13 in South America and the Caribbean under the GOL and VARIG brands. It operates a young, modern fleet of Boeing 737-700 and 737-800 Next Generation aircraft, the safest, most efficient and most economical of their type . It also offers its clients a further 12 Brazilian destinations through agreements with local regional airlines. In addition, the SMILES loyalty program, the biggest in Brazil, allows members to accumulate miles and redeem tickets to more than 560 locations around the world via flights with foreign partner airlines. The Company also operates Gollog, a logistics service which retrieves and delivers cargo and packages to more than 1800 cities in Brazil and eight abroad. With its portfolio of innovative products and services, GOL Linhas Aéreas Inteligentes offers the best cost-benefit ratio in the market. This release contains forward-looking statements relating to the prospects of the business, estimates for operating and financial results, and those related to GOL’s growth prospects. These are merely projections and, as such, are based exclusively on the expectations of GOL’s management. Such forward-looking statements depend substantially on external factors, in addition to the risks disclosed in GOL’s filed disclosure documents and are, therefore, subject to change without prior notice. Page26 of 72 Notes to the Consolidated Interim Financial Information 1. General Information Gol Linhas Aéreas Inteligentes S.A. (“Company” or “GLAI”) is a publicly-listed company incorporated in accordance with Brazilian Corporate Laws, organized on March 12, 2004. The Company is engaged in, exercising shareholding control of its wholly-owned subsidiary VRG Linhas Aéreas S.A. (“VRG”), and through its subsidiaries or affiliates, essentially exploring: (i) regular and non-regular air transportation services of passengers, cargo and mailbags, domestically or internationally, according to the concessions granted by the competent authorities; (ii) additional passenger air chartering services . Additionally, GLAI is the direct parent company of the subsidiaries GAC Inc (“GAC”), Gol Finance (“Finance”), and indirect parent company of subsidiary SKY Finance II (“SKY II”) and Webjet Linhas Aereas S.A. ("Webjet"). GAC was established on March 23, 2006, according to the laws of the Cayman Islands, and its activities are related to the aircraft acquisition for its single shareholder GLAI, which provides a financial support for its operating activities and settlement of obligations. GAC is the parent company of SKY Finance and SKY II, established on August 28, 2007 and November 30, 2009, respectively, both located in the Cayman Islands, whose activities are related to obtaining funds to finance aircraft acquisition. Sky Finance and Sky II were closed in 2010, after the liquidation of all funds raised by companies, considering that they were organized with the specific objective of obtaining such funds. Finance was established on March 16, 2006, according to the laws the Cayman Islands, and it is engaged in raising funds for aircraft acquisition. On April 9, 2007, the Company acquired VRG, a low-cost and low-fare airline company, which operates domestic and international flights using GOL and VARIG brands, and provides regular and non-regular air transportation services from/to the main destinations in Brazil, South America and the Caribbean. On February 28, 2011, the subsidiary VRG constituted a Participation Account company engaged in developing and operating on-board sales of food and beverages in domestic flights. VRG controls 50% of this company, which started to operate in September, 2011. On October 3, 2011, the Company acquired 100% indirect control of Webjet, through its subsidiary VRG celebrating the First Amendment of the stock purchase and sale contract. See note nº 30. The Company’s shares are traded on the New York Stock Exchange (NYSE) and the São Paulo Stock Exchange (BM&FBOVESPA). The Company has entered into an Agreement for Adoption of Level 2 Differentiated Corporate Governance Practices with BM&FBOVESPA, and is included in the Special Corporate Governance Stock Index (IGC) and the Special Tag Along Stock Index (ITAG), which were created to identify companies committed to adopt differentiated corporate governance practices. Page27 of 72 Notes to the Consolidated Interim Financial Information 2. Basis of preparation and summary of significant accounting policies The interim financial information was authorized for issuance at the Board of Directors’ meeting held on November 11, 2011. The Company’s registered office is at Rua Tamoios, 246, Jd. Aeroporto, São Paulo, Brazil. Basis of preparation The quarterly interim consolidated financial statements were prepared for the period ended on September 30,2011 in accordance with International Accounting Standards (IAS) no. 34, related to consolidated interim financial statements, as issued by the International Accounting Standards Board (IASB) and technical pronouncement CPC 21 – Demonstração Intermediária (Interim Financial Reporting). IAS 34 requires the use of certain accounting estimates by the Company Management. The interim consolidated financial statements were prepared based on historical cost, except for certain financial assets and liabilities, which are measured at fair value. The interim financial information of the parent company prepared in accordance with technical pronouncement CPC 21 – Demonstração Intermediária (Interim Financial Reporting). The individual interim financial information prepared for statutory purposes, have the valuation of investments in subsidiaries by the equity method, according to Brazilian legislation. Thus, these financial statements are not in accordance with IFRSs, which require the evaluation of investments in separate financial statements of the parent at fair value or cost. These interim consolidated financial statements do not include all the information and disclosure items required in the consolidated annual financial statements therefore, they must be read together with the consolidated financial statements referring the year ended December 31, 2010, and filed on February 22, 2011, which were prepared according to International Financial Reporting Standards – IFRS. There was no changes in accounting policies adopted on December 31,2010. The Company has chosen to present these individual and consolidated interim financial information in one single set, side by side, because there is no difference between the individual and consolidated shareholders’ equity and net income (loss). Some line items of the Balance Sheet as of December 31, 2010, presented for comparative purposes, were reclassified for adequacy and consistency with the period ended September 30, 2011. 3. Seasonality The Company expects that the revenues and profits from its flights reach the highest levels during the summer and winter vacation periods, in January and July, respectively, and during the last two weeks of December, during the season holidays. Given the high portion of fixed costs, this seasonality tends to result in fluctuations in our operational quarter-on-quarter income. Page28 of 72 Notes to the Consolidated Interim Financial Information 4. Cash and Cash Equivalents – Continuar daqui Parent Company Consolidated 09/30/11 12/31/10 09/30/11 12/31/10 Cash and bank deposits Cash equivalents As of September 30, 2011, cash equivalents refer mainly to private bonds (CDBs - Bank Certificates of Deposit and private debenture), post fixed Government bonds (NTN - National Treasury Notes and LTNO – National Treasury Bills) and fixed-income funds, bearing interest ranging between 98.5% and 103.5% of the Interbank Deposit Certificate Rate (CDI). The breakdown of cash equivalents balance is as follows: Parent Company Consolidated 09/30/11 12/31/10 09/30/11 12/31/10 Private bonds (CDBs) Government bonds (NTN and LTNO) - - Investment funds - - These short-term investments are highly liquid and immediately convertible into a known cash amount, and are subject to an insignificant risk of change in value. In the nine-month period ended September 30, 2011, the Company redeemed government bonds and, based on its investment strategy, it increased its share in private bonds by applying these funds, which are also classified as short-term investments . 5. Restricted Cash As of September 30, 2011, consolidated short-term restricted cash is represented mainly by a deposit in a restricted account, made on August 8, 2011, as a guarantee of the intent to acquire 100% of its capital in the amount of R$96,000. See Note n° 30. Additionally, the Company maintains a margin call in the short term for derivative transactions, used to repurchase shares in the amount of R$10,000. See Note n° 17. As of 30 September 2011 the long-term restricted cash is represented mainly by deposits in US dollar, made in United States, linked to Hedge transactions with financial institutions, subject to the overnight rate (average yield of 0.14% pa) amounting to R$51,916, and margin call deposits in Brazilian reais related to loans of Banco Nacional de Desenvolvimento Economico e Social (BNDES) invested in DI funds and paid by the weighted average rate of 98.5% of CDI in the amount of R$ 7,097. Page29 of 72 Notes to the Consolidated Interim Financial Information Asof September 30, 2011, the restricted cash recorded in noncurrent assets amounts to R$60,737 (R$34,500 as of December 31, 2010). In April 2011, the Company redeemed CDB (Bank certificates of deposit) with Santander Bank in the amount of R$25,000, which were guarantee to Banco de Desenvolvimento de Minas Gerais (BDMG), replaced by chattel mortgage of aircraft’s equipment. 6. Short-term Investments Parent Company Consolidated 09/30/11 12/31/10 09/30/11 12/31/10 Private Bonds - - - Government bonds - - - Foreign bank deposits Investment Funds - - - Short-term Long-term - - - Private bonds consist of CDBs ("Bank Certificates of Deposit"), with maturity date to September 2013, paid at 102% of the CDI. In 2011, the Company, based on its investment strategy, increased its investments in this type of security. Public bonds consist of LTN ("National Treasury Bills"), with maturity through January 2015, bearing interest at an variable average rate of 11.12% p.a 7. Trade and Other Receivables Consolidated 09/30/11 12/31/10 Local currency: Credit card companies Travel agencies Installment sales Cargo agencies Airline partners companies Other Foreign currency: Credit card companies Travel agencies Cargo agencies Allowance for doubtful accounts Page30 of 72 Notes to the Consolidated Interim Financial Information Changes in the allowance for doubtful accounts in nine-month period ended September 30, 2011 are as follows: Consolidated 09/30/11 09/30/10 Balance at beginning of period Additions Uncollectible amounts Recoveries Balance at end of period The aging list of accounts receivable is as follows: Consolidated 09/30/11 12/31/10 Falling due Overdue until 30 days Overdue 31 to 60 days Overdue 61 to 90 days Overdue 91 to 180 days Overdue 181 to 360 days Overdue above 360 days The average days sales outstanding of installment sales are seven months and 5.99% interest is charged on the balance receivable, which is recognized as financial income when received. Average days sales outstanding of other receivables are 107 days. As of September 30, 2011, accounts receivable from travel agencies amounting to R$16,000 (R$24,300 on December 31, 2010) are related to loan agreements guarantees. 8. Inventories Consolidated 09/30/11 12/31/10 Consumables Parts and maintenance materials Advances to suppliers Imports in progress Others Provision for obsolescence Changes in the allowance for inventory obsolescence are as follows: 09/30/11 12/31/10 Balance at beginning of the period Additions Write-offs Balance at end of period Page31 of 72 Notes to the Consolidated Interim Financial Information 9. Deferred and Recoverable Taxes Parent Company Consolidated 09/30/11 12/31/10 09/30/11 12/31/10 Recoverable taxes: Current assets ICMS - - Prepaid IRPJ and CSSL IRRF Withholding tax of governmental agencies - - Value added tax – IVA - - Income tax on import Other 99 30 Total recoverable taxes - current Deferred taxes: Non-current assets Tax losses Negative basis of social contribution Temporary differences Mileage program: - - Allowance for doubtful accounts and others - - Provision for loss on acquisition of VRG Provision for contingencies - - Return of aircraft - - Unsettled derivatives - - - Others 93 93 Total noncurrent deferred tax assets Noncurrent liabilities Brands - - Flight rights - - Maintenance depots - - Depreciation of engines and parts for aircraft maintenance - - Reversal of goodwill amortization - - Leasing of aircraft - - Other - - Total noncurrent deferred tax liabilities - - (1) ICMS: State VAT. (2) IRPJ: Brazilian federal income tax on taxable income. CSLL: social contribution on taxable income, created to sponsor social programs and funds. (3) IRRF: withholding income tax levied on certain domestic transactions, such as payment of fees to some service providers, payment of salaries, and financial income from bank investments. (4) IVA: Value added tax on sales of goods and services abroad. The Company and its subsidiary VRG have tax losses and negative basis of social contribution on calculation of taxable income, to be offset against 30% of annual taxable income, which can be carried forward indefinitely, in the following amounts: Parent (GLAI) Subsidiary (VRG) 09/30/11 12/31/10 09/30/11 12/31/10 Tax losses Negative basis of social contribution Tax credits arising from tax loss carryforwards and negative basis of social contribution were recorded based on the expected generation of future taxable income of the Company and its subsidiaries, as prescribed by tax laws. Page32 of 72 Notes to the Consolidated Interim Financial Information Projected future taxable income for the utilization of tax loss carryforwards and negative basis of social contribution are technically prepared and supported based on their business plans and approved by the Board of Directors, indicate the recognition of sufficient taxable income for the realization of the recognized deferred tax assets. GLAI and its subsidiary VRG recognized total tax credits in the amount of R$637,740. However, they recognized an allowance for loss of R$184,317 for credits that would be recognized as of December 31, 2011, when the business plan will be revised. Management considers that the deferred tax assets arising from temporary differences will be realized proportionally to the realization of provisions and final outcome of future events. The reconciliation of income tax and social contribution expenses, calculated by the application of the statutory tax rate and the amounts recognized in profit or loss, is as follows: Parent Company Three-months period ended Nine-month period ended 09/30/11 09/30/10 09/30/11 09/30/10 Loss before income tax and social contribution Combined tax rate 34% 34% 34% 34% Income tax at combined tax rate Adjustments to calculate the effective tax rate: Equity in subsidiaries Nondeductible income from subsidiaries Nondeductible expenses (nontaxable income) Income tax on permanent differences Exchange differences on foreign investments Amortization (unrecognized benefit) on tax loss carryforwards - Income tax and social contribution expenses Current income tax and social contribution Deferred income tax and social contribution - - Page33 of 72 Notes to the Consolidated Interim Financial Information Consolidated Three-months period ended Nine-month period ended 30/06/11 09/30/11 09/30/10 09/30/11 09/30/10 Profit/(loss) before Income Taxes Combined tax rate 34% 34% 34% 34% Income tax at combined tax rate Adjustments to calculate the effective tax rate: Nondeductible income from subsidiaries Expenses not deductible from subsidiaries Nondeductible expenses (nontaxable income) Income tax on permanent differences Exchange differences on foreign investments Utilization of tax credits in the REFIS - - - Amortization (unrecognized benefit) on tax loss carryforward Income tax and social contribution expenses Current income tax and social contribution Deferred income tax and social contribution 10. Prepaid Expenses Consolidated 09/30/11 12/31/10 Deferred losses from sale-leaseback transactions (a) 63,574 Prepayments of hedge awards 23,334 Lease prepayments 33,322 Insurance prepayments 27,860 Prepaid commissions 16,628 Others 5,665 170,383 Current 116,182 Noncurrent 54,201 (a) During the accounting years of 2007, 2008, and 2009, the Company recorded losses on sale-leaseback transactionsperformed by its subsidiary GAC Inc. relating to 9 aircraft in the amount of R$89,337. These losses are being deferred and amortized proportionally to the payments of the related finance leases over the contractual term of 120 months. Further information of the sale-leaseback transactions are described in Note 26 b. Page34 of 72 Notes to the Consolidated Interim Financial Information 11. Deposits Parent company Escrow deposits Escrow deposits represent guarantees in legal proceedings of tax, civil and labor nature, deposited in escrow until the resolution of the related claims. The balances of escrow deposits as of September 30, 2011 recorded in noncurrent assets totaled R$ 13,596 (R$ 7,550 asof December 31, 2010). Consolidated Maintenance deposits The Company and its subsidiaries make deposits for maintenance of aircraft and engines that will be invested in future events as set forth in some finance lease contracts. The maintenance deposits do neither hold the Company and its subsidiaries, as lessee, harmless from contractual obligations relating to the maintenance of the aircraft nor from the risk associated with maintenance activities. The Company and its subsidiaries holds the right to select any the maintenance service providers or to perform such services in-house. These deposits are calculated as set forth in lease contracts, based on performance measures, such as flight hours or cycles, and are used to pay for the maintenances made, whose costs might be reimbursed to the Company and its subsidiaries after termination of the contracts. Maintenance costs are recorded in income or loss when incurred, in accordance with the maintenance cost accounting policy. Certain lease agreements establish that the deposits in excess of maintenance costs are not refundable. Such excess occur when the amounts previously used in maintenance services are lower than the amounts deposited. Any excess amounts retained by the lessor upon the lease contract termination date, which are not considered material, are recognized as additional aircraft lease expense. During the second quarter ended June 30, 2011, the Company and its subsidiaries changed the classification of maintenance deposits from non-monetary to monetary assets, as the transactions of these assets, since 2011 were substantially realized through receipts of financial funds, according to the renegotiations conducted with the lessors. The Company and its subsidiaries recognized in the nine-month period ended September 30, 2011 the amount of R$9,866 as loss on exchange differences. Based on the regular analysis of deposit recoveries, management believes that the amounts reported in the consolidated balance sheet are recoverable and there are no indications of impairment of maintenance deposits, whose balances asof September 30, 2011 classified in noncurrent assets amount to R$415,501 (R$456,666 asof December 31, 2010). Additionally, the Company holds agreements with some lessors to replace deposits by letters of credit to enable the utilization of deposits to cover other disbursements related to lease agreements. Many of the aircraft lease agreements do not require maintenance deposits. Page35 of 72 Notes to the Consolidated Interim Financial Information Deposits in guarantee for lease agreements As required by the lease agreements, the Company and its subsidiaries make guarantee deposits on behalf of the leasing companies, the refund of which occurs upon the contract expiration date. Asof September 30, 2011, the balance of guarantee deposits for lease agreements, classified in noncurrent assets, is R$100,580 (R$127,963 asof December 31, 2010). Escrow deposits Escrow deposits represent guarantees of ongoing tax, labor, or civil lawsuits that are held in escrow until such deposits are withdrawn to settle the related litigation. The balances of escrow deposits asof September 30, 2011, recorded in noncurrent assets, totaled R$175,668 (R$130,748 asof December 31, 2010). 12. Related-party Transactions Loan agreements – noncurrent assets – Parent company The Company has a loan agreement with its subsidiary VRG without interest rates predicted or guarantees, totaling R$ 372,679 asof September 30, 2011 (R$ 483,230 asof December 31, 2010). Printing, consulting and transportation services Subsidiary VRG holds contract with the related party Breda Transportes e Serviços S.A. for passenger and luggage transportation services between airports, and transportation of employees, maturating on November 16, 2011 renewable every 12 months for additional equal terms through an amendment instrument signed by the parties, annually adjusted based on the General Market Price Index (IGP-M) fluctuation. Subsidiary VRG also holds contracts with related parties Expresso União Ltda . and Serviços Gráficos Ltda. for employee transportation and printing services, respectively, with 12-month maturity terms. Subsidiary VRG also holds contracts for the operation of the Gollog franchise through related party União Transporte de Encomendas e Comércio de Veículos Ltda. , with 60-month maturity term. Subsidiary VRG also has a contract with related party Vaud Participações S.A. to provide executive administration and management services, with two year term beginning October 2010. During the three and nine-months period ended September 30, 2011, VRG all recognized total expenses related to these services of R$3,314 and R$8,401, respectively (R$2,518 and R$7,936 for the three and nine-months period ended September 30, 2010). All the entities referred to above belong to the same economic group. Operating lease VRG is the lessee of the property located at Rua Tamoios, 246, São Paulo, SP, owned by Patrimony Administradora de Bens , controlled by Comporte Participações S.A. , a company owned by the same shareholder of the Company, whose contract expires annually on April 4, 2012. The contract provides an annual adjustment clause, in case of renegotiation, based on the General Market Price Index (IGP-M). During the three and nine-months period ended September 30, 2011, VRG recognized total expenses related to this lease of R$121 and R$438, respectively (R$110 and R$325 for the three and nine-months period ended September 30, 2010). Page36 of 72 Notes to the Consolidated Interim Financial Information Contracts Account Opening UATP (Universal Air Transportation Plan) to Grant Credit Limit In September 2011, the subsidiary VRG assigned agreements with related parties Pássaro Azul Taxi Aéreo Ltda. and Viação Piracicabana Ltda . The agreement object is the issue of UATP accounts (Universal Air Transportation Plan). VRG grant credit to related parties in the amount of R$20 and R$40, respectively, for the use in UATP system. This system can be used to hire national and international air services to all group members, which VRG is included, and is operated and maintained by the international airline industry, aiming to simplify the billing and improve the payment of air travel and related services. Trade payables – current liabilities Asof September 30, 2011, balances payable to related companies amounting to R$1,530 (R$230 asof December 31, 2010) are included in the balance of accounts payables and substantially refers to the payment to Breda Transportes e Serviços S.A. for passenger transportation services. Key management personnel payments Three-month period ended Nine-month period ended 09/30/11 09/30/10 09/30/11 09/30/10 Salaries and benefits Related taxes Share-based payments Total Asof September 30, 2011, the Company did not offer postemployment benefits, and there are no severance benefits or other long-term benefits for the Management or other employees. Share-based payments The Company’s Board of Directors within the scope of its functions and in conformity with the Company’s Stock Option Plan, approved the grant of preferred stock options to the Company’s management and key senior executive officers. For grants through 2009, the options vest at a rate of 20% per year, and can be exercised within up to 10 years after the grant date. Due to changes in the Company's Stock Option Plan, approved at the Annual Shareholders’ Meeting held on April 30, 2010, for plans granted beginning 2010, 20% of the options become vested as from the first year, an additional 30% as from the second, and the remaining 50% as from the third year. The options under these plans may also be exercised within 10 years after the grant date. The fair value of stock options was estimated on the grant date using the Black-Scholes option pricing model. Page37 of 72 Notes to the Consolidated Interim Financial Information The date of the Board of Directors’ meetings and the assumptions utilized in the Black-Scholes option pricing model are as follows: Stock option plans 2009 (a) 2010 (b) 2011 Board of Directors’ meeting date December. 9, 2004 January. 2, 2006 December 31, 2006 December 20, 2007 February 4, 2009 February 2, 2010 December 20, 2010 Total options granted Option strike price Average fair value of the option on the grant date 16.01(c) Estimated volatility of the share price 32.52% 39.87% 46.54% 40.95% 76.91% 77.95% 44.55% Expected dividend 0.84% 0.93% 0.98% 0.86% - 2.73% 0.47% Risk-free return rate 17.23% 18.00% 13.19% 11.18% 12.66% 8.65% 10.25% Option term (years) 10 10 10 10 10 10 10 (a) In April 2010 additional options were granted, totaling 216,673 in addition to those approved by the 2009 plan. (b) In April 2010 additional options were approved totaling 101,894, referring to the 2010 plan. (c) The calculated fair the value for 2011 plan was 16.92, 16.11, and 15.17 for the related vesting periods (2011, 2012, and 2013). Changes in the stock options asof September 30, 2011 are as follows: Stock options Weighted average strike price Outstanding options asof December 31, 2010 Granted Vested Adjustment to forfeited rights estimate Outstanding options as of September 30, 2011 Number of options to be vested asof December 31, 2010 Number of options to be vested asof September 30, 2011 The strike price range and the average maturity of outstanding options, as well as the strike price range for the exercisable options asof September 30, 2011, are summarized below: Outstanding options Options exercisable Strike price range Outstanding options Remaining weighted average maturity in years Average strike price Options exercisable Average strike price 4 5 6 7 8 9 10 10.52-65.85 Page38 of 72 Notes to the Consolidated Interim Financial Information For the three and nine-months period ended September 30, 2011, the Company recognized in shareholders’ equity an result with stock options in the amount of R$5,042 and R$ 19,999, respectively (R$6,287 and R$20,664 for the three and nine-months period ended September 30, 2010), being the expense disclosed in the consolidated income statements as personnel expenses. 13. Investments Due to the changes in Law 6404/76 introduced by Law 11638/07, investments in foreign subsidiaries, GAC and Finance were considered mainly as an extension of the controlled GLAI and consolidated on a line by line basis with the parent GLAI; only subsidiary VRG was considered as an investment. Changes in investments in the nine-month period ended September 30, 2011 are as follows: Balances asof December 31, 2009 Equity in subsidiaries Unrealized hedge gains (VRG) Deferred gains (losses), net of sale leaseback transaction with (a) Balances asof December 31, 2010 Equity in subsidiaries ( ) Unrealized hedge losses (VRG) Deferred gains (losses), net of sale-leaseback (a) ( ) Balances asof September 30, 2011 (a) The Company through its subsidiary GAC has net balance of deferred losses on sale leaseback, whose deferral of the loss is subject to the payment of contractual installments contracts made by its subsidiary VRG. Accordingly, as of September 30, 2011, the net balance to be deferred of R$ 31.157 is basically a part of the parent's net investment in the VRG. See Note N°. 26 b. The subsidiary VRG’s shares are not traded on stock exchanges. The relevant information on VRG is summarized below: Total number of shares Interest - % Capital Shareholders’ equity Net income (loss) 12/31/10 100% 09/30/11 100% (639, 940) 14. Earnings or Loss per Share Although there are differences between common and preferred shares in terms of voting rights and priority in case of liquidation, the Company’s preferred shares are not entitled to receive any fixed dividends. Rather, preferred shareholders are entitled to receive dividends per share in the same amount of the dividends per share paid to common shareholders. Therefore, the Company understands that there is substantially no difference between preferred shares and common shares, and, accordingly, basic and diluted earnings or loss per share are calculated equally for both shares. Page39 of 72 Notes to the Consolidated Interim Financial Information Consequently, basic earnings or loss per share are computed by dividing income or losses by the weighted average number of all classes of shares outstanding during the period. Diluted earnings or loss per share are computed including stock options granted to key management and employees using the treasury stock method when the effect is dilutive. The antidilutive effect of all potential shares is disregarded in calculating diluted earnings or loss per share. Parent Company and Consolidated Three-month period ended Nine-month period ended 09/30/11 09/30/10 09/30/11 09/30/10 Numerator Loss for the period Denominator Weighted average number of outstanding shares (in thousands) Effect of dilutive securities Stock Option Plan (in thousands) - - Adjusted weighted average number of outstanding shares and diluted presumed conversions (in thousands) Basic loss per share Diluted loss per share Asof September 30, 2011, diluted earnings or loss per share are calculated by considering the instruments that may have a potential dilutive effect in the future. Asof September 30, 2011, the strike price of vested stock options under the 2009 and 2010 plans are lower than the average market quotation for the period (in-the-money). The 2009 plan is in-the-money even when the vesting stock options expenses are included in the strike price. However, due to the loss reported for the three- and nine-month period ended September 30, 2011, these shares have anti-dilutive effect and, therefore, are not considered in the total number of outstanding shares. 15. Property, Plant and Equipment Parent Company The balance correspond to advances for acquisition of aircraft, related to prepayments made based on contracts with Boeing Company to acquire 104 aircrafts 737-800 Next Generation (100 aircrafts as of 31 December 2010) in the amount of R$345,769 (R$308,494 at December 31, 2010) and the right on the residual value of aircraft in the amount of R$407,602 (R$357,757 at December 31, 2010), both held by the subsidiary GAC. Page40 of 72 Notes to the Consolidated Interim Financial Information Consolidated 09/30/11 12/31/10 Weighted annual depreciation rate Cost Accumulated depreciation Net amount Net amount Flight equipment Aircraft under finance leases 11% Sets of replacement parts and spare engines 4% Aircraft reconfigurations / overhauling 11% Aircraft and safety equipment 20% Tools 10% Property, plant and equipment in use Vehicles 20% Machinery and equipment 10% Furniture and fixtures 10% Computers and peripherals 20% Communication equipment 10% Facilities 10% Maintenance center – Confins 7% Leasehold improvements 20% Construction in progress - - Advances for acquisition of aircraft - - Changes in property, plant and equipment balances are as follows: Property, plant and equipment under finance lease Other flight equipment (a) Advances for acquisition of property, plant and equipment Other Total Asof December 31, 2009 Additions Write-offs - Depreciation - Asof December 31, 2010 Additions Write-offs - Depreciation - Asof September 30, 2011 (a) Additions in 2011 primarily represent total estimated costs to be incurred relating to the reconfiguration of aircraft when returned and improvement costs relating to large maintenances of engine under operating lease. Page41 of 72 Notes to the Consolidated Interim Financial Information 16. Intangible assets Consolidated Goodwill Trademarks Airport operating licenses Software Total Balance at December 31, 2009 Additions - - - Amortization - - - Balance at December 31, 2010 Additions - - - Write-offs - - - Amortization - - - Balance at September 30, 2011 The Company has allocated goodwill and intangible assets with indefinite useful lives, acquired through business combinations, for the purposes of impairment testing, to one single cash-generating unit, which is the operating subsidiary VRG. The Company tests annually the recoverable amount of these assets for impairment at the yearend. 17. Short and Long-term Debt Effective average interest rate (p.a.) Parent Company Consolidated Maturity 09/30/11 09/30/11 12/31/10 09/30/11 12/31/10 Short-term debt: Local currency: BNDES Jul, 2012 8.66% - - BNDES loan Safra Mar, 2014 11.46% - - BDMG Jan, 2014/ March, 2018 8.05% - - Working Capital Out, 2011 12.93% - - - Santander Ago, 2012 12.75% - - Interests - - - Foreign currency (in U.S. Dollars): Working Capital Mar, 2012 3.42% - - 83,803 IFC Jul, 2013 4.15% - - FINIMP Jun, 2011 2.69% - - - Interests Finance lease Dec, 2021 - - Total short-term debt Long-term debt: Local currency: BNDES Jul, 2012 8.66% - - - BNDES – loan Safra Mar, 2014 11.46% - - BDMG Jan, 2014/ March, 2018 8.05% - - Debentures IV Sep, 2015 12.63% - - Debentures V Jun, 2017 12.26% - Foreign currency (in U.S. Dollars): IFC Jul, 2013 4.15% - - - 27,770 Senior bond I Apr, 2017 7.50% 347,501 Senior bond II Jul,2020 9.25% 487,887 Perpetual bond - 8.75% 297,944 Finance lease Dec, 2021 - - Total long-term debt Page42 of 72 Notes to the Consolidated Interim Financial Information The maturities of long-term debt for the next twelve months as from September 30, 2011, are as follows: Parent Company After Without maturity date Total Foreign currency (Dollars): Senior bond I - Senior bond II - Perpetual bond - Total Consolidated After Without maturity date Total Local currency: BNDES – Safra - - - BDMG - Debêntures - Foreign currency (Dollars): Senior bond I - Senior bond II - Perpetual bond - Total Page43 of 72 Notes to the Consolidated Interim Financial Information The fair values of senior and perpetual bonds, asof September 30, 2011, reflecting the regular adjustment of market quotations of these instruments, based on the exchange rate effective at the end of the reporting period, are as follows: Parent Company Consolidated Book Market Book Market Senior bonds (I and II) Perpetual bonds Working Capital During the three-month period ended September 30, 2011 the Company, through its subsidiary VRG, raised a working capital loan in the amount of R$50,000 in local currency, subject to a rate of 108.4% of CDI Over p.a. and maturity date to October 28, 2011. This loan will be used as a brig loan for the engine maintenance financing transaction with Eximbank. Finimp On June 14, 2011 the Company settled R$2,659, related to the Banco do Brasil foreign-currency denominated loan, raised in June 2010. Debentures On June 10, 2011, the Company approved the fifth public issue of 500 nonconvertible, unsecured debentures in a single series by VRG, at the par value of R$1,000 each, totaling R$500,000. This issue is intended to meet VRG’s working capital requirements. The issue costs were R$7,264, comprising the net amount of R$492,736. The debentures mature within six years after the issue date and they will be fully repaid on June 10, 2017. Debentures bear interest equivalent to 120% of CDI. Asof September 30, 2011, the amount recorded in noncurrent liabilities was R$492.980. Repurchase of own shares On September 08 , 2011, the Company's Board of Directors authorized the repurchase of its own shares, through call options ("calls"), and the launch of put options ("puts", together referred to as options) linked to shares issued by the Company, for purposes of cancellation, holding in treasury or disposal, in accordance with the CVM Instruction 10/80 and Instruction 390/03, as set forth below, whose transaction was negotiated by Santander. The number of calls and puts to be launched or acquired correspond to up to 9,305,754 registered preferred shares, without par value, issued by the Company, representing up to 10% of outstanding shares, totaling 93,057,541 preferred shares on September 8, 2011. The options will be settled through physical delivery of shares upon the payment of the strike price, which will be determined based on the stock price, plus related financial charges. Page44 of 72 Notes to the Consolidated Interim Financial Information Through September 30, 2011, the Company carried out option transactions maturing through August 20, 2012 with an strike price of R$14.25 per share. The deadline for the performance of the abovementioned transactions is 180 (one hundred and eighty) days counted from September 9, 2011 and the maturity of the options shall not exceed 365 (three hundred sixty-five) days from the date of each transaction. The program's objective is the acquisition of the Company’s preferred shares to be held in treasury for subsequent disposal and / or cancellation. The registration of acquired shares can be canceled or they can be held in treasury, during which time they will no longer be entitled to political and economic rights. The Company shares repurchase transactions began on September 12, 2011 and through September 30, 2011, the Company bought back 1,862,700 shares, with maturities from June 18 to August 20, 2012, and a weighted average price of R$12.46, total notional amount of R$ 23,205, premiums paid of R $3,931 and premiums received of R$4,348, recorded in shareholders’ equity as a balancing item of short-term debt, and which will be written off on the option vesting date. Since the beginning of the repurchase financing program, no option was vested by the parties involved in the operation. Finance leases Future payments of US dollar-denominated finance lease installments are as follows: Consolidated 09/30/11 12/31/10 After 2015 Total minimum lease payments Less: total interest Present value of minimum lease payments Less: short-term installment portion Long-term installment portion The discount rate used to calculate the present value of the minimum leasing payments is 6.20% asof September 30, 2011 (6.23% as of December 31, 2010). There are no significant differences between the present value of minimum leasing payments and the fair value of these financial liabilities. The Company extended the maturity date of financing for some of its aircraft leased for 15 years using the SOAR framework (mechanism for extending financing amortization and repayment), which enables performing calculated withdrawals to be made for a bullet payment settlement at the end of the lease agreement. Asof September 30, 2011, the withdrawals made for the repayment at maturity date of the lease agreement amount to R$54,312 (R$37,407 asof December 31, 2010). Page45 of 72 Notes to the Consolidated Interim Financial Information Restrictive covenants The VRG has restrictive covenants in loan agreements with the following financial institutions: IFC, BNDES, and Banco do Brasil . Asof September 30, 2011, the Company and its subsidiaries did not comply with the minimum ratios set with financial institutions IFC. The VRG has a letter of credit with BNDES in the amount of R$14.5 million, an amount higher than the current debt, avoiding liquidity problems in case of debt repayment needs. Management allocated IFC noncurrent balance to current, in order to comply with Brazilian and international accounting standards laid down in technical pronouncement CPC 25 - Provisões, Passivos Contingentes e Ativos Contingentes (Provisions, Contingent Liabilities and Contingent Assets) and IAS 37 - Provisions, Contingent Liabilities and Contingent Assets (IASB), respectively . 18. Advance Ticket Sales Asof September 30, 2011, the balance of advance ticket sales in current liabilities of R$657,691 (R$517,006 at December 31, 2010) is represented by 3,219,527 tickets sold and not yet used with 97 days of average term of use (95 days asof December 31, 2010). 19. Smiles Deferred Revenue Since VRG’s acquisition, the Company has a mileage program called Smiles (“Smiles Program”). This program consists of awarding mileage credits, though accumulation of mileage credits by the passengers, to be used for additional trips. The obligations assumed under the frequent flyer program, (“Smiles Program”) were valued on VRG’s acquisition date at the estimated fair value that represents the estimated price that the Company could pay to a third party to assume the mileage obligation expected to be recovered on the mileage program. Asof September 30, 2011, the balance of Smiles deferred revenue is R$61,233 and R$ 178,596 classified in the current and non-current liabilities, respectively (R$55,329 and R$152,327 asof December 31, 2010). 20. Advances from Customers The Company completed, through its subsidiary VRG, a partnership with Banco Bradesco S.A. and Banco do Brasil S.A. under an operational agreement for issuing and managing co-branded credit cards. As part of agreement, the Company received initially the amount of R$252,686, related to the purchase of miles of the mileage program, access rights and use of the program customers database, plus an additional based on variable compensation contingent to the right to access and use customer credit cards by the financial institutions and participation in the billing recognized in the issued cards over a five-year term. Page46 of 72 Notes to the Consolidated Interim Financial Information Asof September 30, 2011, the balance reported as advances from customers in the current liabilities, related to this agreement, is R$ 19,419 (R$24,581 in current liabilities and R$33,262 in non-current liabilities at December 31, 2010). 21. Taxes Payable Parent Company Consolidated 09/30/11 12/31/10 09/30/11 12/31/10 PIS and COFINS - - REFIS IRRF on payroll 5 5 ICMS - - Import tax - - CIDE 2 5 IOF 83 83 IRPJ and CSLL - Others 57 10 Current Noncurrent PIS and COFINS With the start of the non-cumulative calculation system of taxes on revenue PIS (Law 10637/02) and COFINS (Law 10833/03), the subsidiary VRG implemented those rules and challenged in the courts therate used to calculate these taxes.The provision recordedin balance sheet asof September 30, 2011, amounting to R$115,910 (R$84,022 asof December 31, 2010), includes the unpaid portion, adjusted for inflation using the SELIC (Central Bank’s policy rate).There are escrow deposits in the amount of R$80,257 (R$66,963 asof December 31, 2010) to ensure the stay of thetax collection. Adhesion to theFederal Tax Installment Plan(REFIS) On November 30, 2009, the Company and its subsidiary VRG filed its adherence to the Program of Subdivision of Federal Taxes (REFIS), as prescribed by Law no. 11941 of May 27, 2009, including all debts with the Receita Federal do Brasil (Brazilian Federal Revenue Service) and Procuradoria-Geral da Fazenda Nacional (Brazilian National Treasury Attorney General’s Office), maturing through November 30, 2008. Management decided to pay debts in the amount of R$11,610 related to GLAI and R$35,012 related to VRG in 180 installments. This payment method offers reductions of 60% (sixty percent) of the late payment fines, 25% (twenty-five percent) of interest, and 20% (twenty percent) of assessment fines, reducing the GLAI and VRG debt to R$10,257 and R$27,990, respectively. The debts consolidation occurred on June 29, 2011, according with to PGFN/RFB Resolution 2/2011, and upon such consolidation the Company and its subsidiary VRG used a portion of their tax credits relating to tax loss carry forwards and negative basis of social contribution to settle amounts related to interest and penalties amounting to R$1,637 and R$8,013 for GLAI and VRG, respectively. Page47 of 72 Notes to the Consolidated Interim Financial Information The Company and its subsidiary VRG have paid REFIS installments on the consolidated debt in June/11. 22. Provisions Consolidated Insurance provision Aircraft and engine return Onerous contracts Litigation Total Balance at December 31, 2010 Additional provisions recognized Utilized provisions Balance at September 30, 2011 Current - Noncurrent - Insurance provision Management obtains aircraft insurance in amounts considered necessary to cover any claims, in view of the nature the Company’s assets and the risks inherent to its operating activities, with due heed being paid to the limits set in the lease agreements, in compliance with Law 10744/03. Aircraft returns Aircraft return costs includes provisions for costs to meet the contractual return conditions for engines held under operating leases, and the cost of returning the aircraft with no purchase option according to the conditions described in the lease agreements, whose contra entry is capitalized in the property, plant and equipment (see Note 15). Onerous contracts The provision for onerous contracts refers to losses on onerous operating lease agreements related to two Boeing 767-300 aircraft that are out of operation and are maintained under operating lease. The provision corresponds to the ne difference between the present value of the future lease payments and the revenue expected to be earned on the lease or sublease of these aircraft, when applicable. The assumptions used are judged estimates and the settlement of these transactions may result in amounts significantly different from those reported by the Company. The termination of the lease agreements ranges from 2 to 3 years. Litigation Asof September 30, 2011, the Company and its subsidiaries are parties to 21,149 lawsuits and administrative proceedings. The lawsuits and administrative proceedings are classified into Operation (those arising from the Company’s normal course of operations), and Succession (those arising from the succession of former Varig S.A. obligations). Under this classification, the number of proceedings is as follows: Page48 of 72 Notes to the Consolidated Interim Financial Information Operation Succession Total Civil lawsuits Civil proceedings 1,645 24 Civil miscellaneous 49 - 49 Labor lawsuits Labor proceedings 75 2 77 Total The civil lawsuits are primarily related to compensation claims generally related to flight delays, flight cancellations, baggage loss, and damages. The labor claims primarily consist of discussions related to overtime, hazard pay, and pay differences. The provisions related to civil and labor suits, whose likelihood of loss is assessed as probable. are as follows: 09/30/11 12/31/10 Civil Labor Provisions are reviewed based on the progress of the proceedings and history of losses based on the best current estimate for labor and civil lawsuits. There are other lawsuits assessed by management and its legal counsel as possible risks, in the estimated amount of R$ 15,097 for civil claims and R$10,149 for labor claims at September 30, 2011 (R$10,681 and R$7,530 asof December 31, 2010 respectively), for which no provisions is recognized. The Company and its subsidiaries are parties to 4 labor claims in France, resulting from former Varig S.A. debts. During the period ended September 30, 2010, the Company and its subsidiaries obtained a favorable decision (lower court decision) in terms of non-succession. The amount involved (not accrued) is approximately R$5,237 (corresponding to €2,1 million). The Company and its subsidiaries are is challenging in court the ICMS levied on aircraft and engines imported under aircraft lease transactions without purchase options in transactions carried out with lessors headquartered in foreign countries. The Company’s and its subsidiaries’ management understands that these transactions represent simple leases in view of the contractual obligation to return the assets that are the subject matter of the contract. Management believes there’s not the evidence of goods circulation and so, there’s no legal event to generate ICMS taxation. The estimated aggregated amount of the ongoing lawsuits related to the non-levy of ICMS tax on said imports is R$202,377 asof September 30, 2011 (R$193,173 asof December 31, 2010), adjusted for inflation, not including later payment charges. Based on its legal counsel’s opinion and supported by similar lawsuits with favorable decisions to taxpayers by the Superior Court of Justice (STJ) and Supreme Federal Court (STF) in the second quarter of 2007, the Company understands that the likelihood of loss is remote, and thus did not recognize provisions for these amounts. Although the outcome of these lawsuits and proceedings cannot be anticipated, the Company’s management, based on the opinion of its outside legal counsel, understands that the final decisions on these lawsuits will not have any material adverse impact on the financial position, operating results, and cash flows of the Company. Page49 of 72 Notes to the Consolidated Interim Financial Information 23. Shareholders’ Equity a) Issued capital Asof September 30, 2011, the Company’s capital is represented by 270,386,866 shares, of which 137,032,734 are common and 133,354,132 are preferred (270,336,668 shares asof December 31, 2010, of which 137,032,734 are common and 133,303,934 are preferred). The Fundo de Investimento em Participações Volluto is the Company’s controlling fund, which is equally controlled by Constantino de Oliveira Júnior, Henrique Constantino, Joaquim Constantino Neto, and Ricardo Constantino. Shares are held as follows: 09/30/11 12/31/10 Common Preferred Total Common Preferred Total Fundo Volluto 100.00% 28.43% 64.70% 100.00% 26.98% 63.99% Other - 1.50% 0.74% - 1.42% 0.70% Treasury shares - 1.74% 0.86% - 0.34% 0.17% Free float - 68.33% 33.70% - 71.26% 35.14% 100.00% 100.00% 100.00% 100.00% 100.00% 100.00% The authorized share capital asof September 30, 2011 is R$4 billion. Within the authorized limit, the Company can, as approved by the Board of Directors, increase its capital regardless of any amendment to its bylaws, by issuing shares, without necessarily keeping the proportion between the different types of shares. The Board of Directors will define the issuance conditions, including price and payment term. At the discretion of the Board of Directors, preemptive rights can be suspended or its exercise term can be reduced upon the issuance of preferred shares, when placed on a stock exchange or for public subscription, or even through share exchange, in public takeover bids, as set forth by the law. Under the Company’s bylaws, the Company cannot issue founder’s shares. Preferred shares are nonvoting, except in the case of specific events prescribed by the law. These shares are entitled to: priority in capital reimbursement, without premium and right to be included in public bid as a result from transfer of control , at the same price paid by share of the control block, with payment of dividends at least equal to the common shares. In addition, the Differentiated Corporate Governance Practices – Level 2 of BM&FBOVESPA, provides for the granting of voting rights to preferred shareholders in matters related to corporate restructuring, mergers and transactions with related parties. Page50 of 72 Notes to the Consolidated Interim Financial Information On February 22, 2011, the Board of Directors approved the capital increase of R$669 through the private issue of 34,718 preferred shares, all registered with no par value, to the exercise of stock options . On May 10, 2011, the Board of Directors approved the capital increase of R$181 through the issue of 15,480 preferred shares, due to the exercise of stock options mentioned on February 28, 2011. Gol Linhas Aéreas Inteligentes S.A. shares asof September 30, 2011 are quoted, in the São Paulo Stock Exchange – BOVESPA, in the amount of R$10.24, and US$5.56 in New York Stock Exchange – NYSE. The book value per share asof September 30, 2011 is R$7.39 (R$10.83 asof December 31, 2010). b) Retained earnings i. Legal reserve It is recognized by allocating 5% of profit for the year after the absorption of accumulated losses in accordance with Article 193 of Law 11638/07, limited to 20% of the capital, according to the Brazilian Corporate Law and the Company’s bylaws. ii. Reinvestment reserve The reinvestment reserve is aimed at meeting the planned investments under the Company's capital budget. c) Dividends The Company’s bylaws provide for a mandatory minimum dividend to common and preferred shareholders, in the aggregate of at least 25% of annual adjusted profit determined in accordance with the Brazilian corporate law, which permits the payment of cash dividends only from retained earnings, and certain reserves recognized in the Company’s statutory accounting records. Asof December 31, 2010, management proposed the payment of dividends amounting to R$50,873 (R$0.19 per share) based on profit earned asof December 31, 2010 and after the legal reserve, paid on June 22, 2011 in the amount of R$50,857. The remaining R$7 is available for payment to absent shareholders. d) Treasury shares Asof September 30, 2011, the Company has 2,317,125 treasury shares, totaling R$34,675, with a fair value of R$23,727 (R$11,887 in shares with fair value of R$11,792 asof December 31, 2010). Page51 of 72 Notes to the Consolidated Interim Financial Information In compliance with Item IV art.4 of CVM Instruction 390/03, the table below shows the changes in the number of outstanding shares held in treasury: Treasury shares Repurchase of shares Total Balance asof December 31, 2010 - Repurchase of shares by exercise of options (a) - Balance asof September 30, 2011 (a) Shares acquired through the repurchase program, see Note 17. e) Share-based payments Asof September 30, 2011, the balance of share-based payments reserve was R$63,726. The Company recorded a share-based payment expense amounting to R$19,999 during the nine-month period ended September 30, 2011, with a balancing item in the income statement as personnel costs (R$20,664 asof September 30, 2010). f) Other comprehensive income The fair value measurement of short-term investments classified as available for sale and financial instruments designated as cash flow hedges is recognized in line item Valuation Adjustments to Equity, net of taxes, until contracts are terminated. The balance asof September 30, 2011 corresponds to a loss of R$75,474 (gain of R$11,073 asof December 31, 2010). 24. Costs of Services, Administrative and Selling Expenses Parent Company Three months periods ended on Nine months periods ended on 09/30/11 09/30/10 Administrative expenses Administrative expenses Total % Total % Total % Total % Salaries Services Rendered Sales and marketing - Depreciation and amortization 22 22 67 67 Other expenses Consolidated Three months periods ended on 09/30/11 09/30/10 Cost of services Selling expenses Administrative expenses Total % Cost of services Selling expenses Administrative expenses Total % Salaries Aircraft fuel - Aircraft rent - Maintenance materials and repairs - Aircraft and traffic servicing Sales and marketing - Landing fees - Depreciation and amortization - - Other operating expenses Consolidated Nine months periods ended on 09/30/11 09/30/10 Cost of services Selling expenses Administrative expenses Total % Cost of services Selling expenses Administrative expenses Total % Salaries Aircraft fuel - Aircraft rent - Maintenance materials and repairs - Aircraft and traffic servicing Sales and marketing - Landing fees - Depreciation and amortization - - Other operating expenses Page52 of 55 Notes to the Consolidated Interim Financial Information 25. Sales Revenue a) The net sales revenue for the period is broken down as follow: Consolidated Three-month periods ended Nine-month periods ended 09/30/11 09/30/10 09/30/11 09/30/10 Passenger transportation Cargo transportation and other revenue Gross revenue Related taxes Net revenue The revenues are net of federal, state and municipal taxes, which are paid and transferred to the appropriate government entities. b) Revenue by geographical segment is as follows: Three-month periods ended Nine-month periods ended 09/30/11 % 09/30/10 % 09/30/11 % 09/30/10 % Domestic International Net revenue Page53 of 72 Notes to the Consolidated Interim Financial Information 26. Commitments Asof September 30, 2011 the Company had 94 firm orders placed with Boeing, 10 purchase rights and 40 purchase options granted on non-onerous basis, for aircraft acquisition. The commitments to purchase aircraft include estimates for contractual price increases during the construction phase. The approximate amount of firm orders, not including contractual discount is R$15,996,043 (corresponding to US$8,625,994) and are broken down according to the following periods: 09/30/11 2011 (three months) After 2015 Asof September 30, 2011, out of the commitments mentioned above, the Company will be required to pay the amount of R$2,046,018, as advances for aircraft acquisition, as follows: 09/30/11 2011 (three months) After 2015 The installment financed by Long-term debt, collateralized by the aircraft, by the U.S. Ex-Im Bank (“Exim”) corresponds approximately to 85% of total cost of the aircraft. Other agents finance the acquisitions with percentages equal or above this percentage, reaching up to the limit of 100%. The Company is making payments related to the acquisition of aircraft using its own funds, borrowings, cash provided by operating activities, short- and medium-term credit facilities, and supplier financing. The Company, through its subsidiary VRG, leases its entire fleet of aircraft fleet using a combination of finance and operating leases. Asof September 30, 2011, the fleet was comprised of 124 aircraft, of which 80 were operating leases and 44 were recorded as finance leases. VRG has 38 aircraft that have purchase option. During the three-month period ended on September 30, 2011, the Company received three aircraft based on financial lease contracts, and returned three 767-300 aircraft. a) Operating leases Future lease payments of non-cancelable operating leases are denominated in U.S. dollars, and are as follows: 09/30/11 12/31/10 After 2015 Total minimum leasing payments Page54 of 72 Notes to the Consolidated Interim Financial Information b) Sale-leaseback transactions Asof September 30, 2011, the Company recognized R$7,564 and R$17,822 as ‘Other payables’ in current and non-current liabilities, respectively (R$7,564 and R$23,495 asof December 31, 2010), related to gains on sale-leaseback transactions conducted by its subsidiary GAC Inc. in 2006, related to eight 737-800 Next Generation aircraft. This gain is being deferred proportionally to the monthly payments of the related lease agreements over the contractual term of 124 months. On the same date, the Company recorded R$9,373 and R$47,171 reported in ‘Prepaid expenses’, in current and non-current assets, respectively (R$9,373 and R$54,201 asof December 31, 2010), related to losses on sale-leaseback transactions conducted by its subsidiary GAC Inc. during the years of 2007, 2008 and 2009, related to nine aircraft. These losses are being deferred and amortized proportionally to the monthly payments of the related lease agreements over the contractual term of 120 months. Additionally, in the nine month period ended September 30, 2011, the Company recorded a gain of R$7,356 recognized directly in profit or loss, since gains and losses on sale-leaseback transactions were not offset over lease terms. 27. Financial instruments The Company and its subsidiaries have financial asset and financial liability transactions, which consist partially of derivative financial instruments. The financial derivative instruments are used to hedge against the inherent risks relating to the operation. The Company and its subsidiaries consider fuel price, exchange rate and interest rate as the most material risks, together with the credit risk associated with its operations. These risks are mitigated by using exchange swap derivatives, U.S. dollar futures contracts, and oil, U.S. dollar and interest options. Management follows a documented guideline when managing its financial instruments, set out in its Risk Management Policy, which is periodically revised by the Financial Policy and Risk Committee, after approved by the Board of Directors. The Committee sets the guidelines and limits, monitors controls, including the mathematical models adopted for a continuous monitoring of exposures and possible financial effects and also prevents the execution of speculative financial instruments transactions. The gains on these transactions and the application of risk management controls are part of the Committee’s monitoring and are satisfactory to the objectives proposed. Page55 of 72 Notes to the Consolidated Interim Financial Information The fair values of financial assets and liabilities of the Company and its subsidiaries are established through information available on the market and according to valuation methodologies. Most of the financial instruments entered into with the purpose of hedging against fuel and currency risks provide scenarios with low probability of occurrence, and thus have lower costs compared to other instruments with higher probability of occurrence. Consequently, despite the high correlation between the hedged item and the derivative financial instruments contracted, a significant portion of the transactions presents ineffective results upon settlement, which are presented in the tables below. The breakdown of the consolidated account balances and the categories of financial instruments included in the balance sheet asof September 30, 2011 and December 31, 2010 is as follows: Measured at fair value through profit and loss Measured at amortized cost (a) Measured at amortized cost but not through profit and loss (Assets available for sale) 09/30/11 12/31/10 09/30/11 12/31/10 09/30/11 12/31/10 Assets Cash and cash equivalents - Short-term investments (b) - Restricted cash - Gain on derivatives operation - Accounts receivable - Maintenance deposits - Other credits - Premiums - Liabilities Loans and financing - Suppliers - Loss on derivatives transactions (c) - (a) Considering the short-term between the issuance date and the maturity date of the financial instruments measured at amortized cost, the Company understands that their fair values are approximate their book values, except by the amounts related to Perpetual Bonds and Senior Notes, as disclosed on Note 17. (b) Of the amount classified as short-term investments, the amount of R$237,273 is considered as held-to-maturity investments. (c) The Company records asof September 30, 2011 the amount of R$75,474 in shareholders’ equity as valuation adjustment to equity as a balancing item of this liability. Risks The operating activities subject the Company and its subsidiaries to the following financial risks: market (including currency risk, interest rate risk, and fuel price risk), credit and liquidity risks. The Company’s risk management policy aims at mitigating potential adverse effects from transactions that could affect its financial performance. Page56 of 72 Notes to the Consolidated Interim Financial Information The Company’s and its subsidiaries’ decisions on the portion of its exposure to be hedged against financial risk, both for fuel consumption and currency and interest rate exposures, consider the risks and hedge costs. The Company and its subsidiaries do not usually contract hedging instruments for its total exposure, and thus they are subject to the portion of risks resulting from market fluctuations. The portion of exposure to be hedged is determined and reviewed at least quarterly in compliance with the strategies determined in the Risk Policies Committees. The relevant information on the main risks affecting the Company’s and its subsidiaries’ operations is as follows: a) Fuel price risk Asof September 30, 2011, fuel expenses accounted for 39% of the costs of services, and administrative and selling expenses of the Company and its subsidiaries. The aircraft fuel price fluctuates both in the short and in the long terms, in line with crude oil and oil byproduct price fluctuations. In order to mitigate the fuel price risk, the Company and its subsidiaries contract derivatives linked mainly to crude oil and possibly its byproducts. Asof September 30, 2011, the Company used options, collar and swap agreements. Fuel hedge transactions, classified as cash flow hedges are contracted with counterparties rated as investment grade, or are performed on the NYMEX. b) Exchange rate risk The exchange rate risk derives from the possibility of unfavorable fluctuation of foreign currencies to which the Company’s liabilities or cash flows are exposed. The exposure of the Company’s and its subsidiaries’ assets and liabilities to the foreign currency risk mainly derives from foreign currency-denominated leases and financing. The Company’s and its subsidiaries’ revenues are mainly denominated in Reais, except for a small portion in U.S. dollars, Argentinean pesos, Bolivian bolivianos, Chilean peso, Colombian peso, Paraguay guarani, Uruguayan peso, Venezuela bolivar, etc. In order to mitigate the currency risk, the Company contracts the following currency derivatives: U.S. dollar futures and options conducted on the BM&F-BOVESPA. These transactions may be conducted using exclusive investment funds, as described in the Company’s Risk Management Policy. The Company’s foreign exchange exposure asof September 30, 2011 and December 31, 2010 is as follows: Page57 of 72 Notes to the Consolidated Interim Financial Information Parent Company Consolidated 09/30/2011 12/31/2010 09/30/2011 31/12/2010 Assets Cash, cash equivalents and short-term investments Deposits in guarantee for lease agreements - - Maintenance deposits - - - Advance expenses - - Others Total assets Liabilities Foreign suppliers - Short- and long-term debt Finance leases payable - - Other leases payable - - Provision for aircraft return - - - Other U.S. dollar-denominated liabilities - - Total liabilities Exchange exposure in R$ Obligations not recognized in balance sheet Future obligations resulting from operating leases Future obligations resulting from firm aircraft orders Total Total exchange exposure R$ Total exchange exposure US$ Exchange Rate (R$/US$) c) Credit risk The credit risk is inherent in the Company’s and its subsidiaries’ operating and financing activities, mainly represented by trade receivables, cash and cash equivalents, including bank deposits. The trade receivable credit risk consists of amounts falling due of the largest credit card companies, with credit risk better than or equal to those of the Company and its subsidiaries, and receivables from travel agencies, installment sales, and government sales, with a small portion exposed to risks from individuals or other entities. As defined in the Risk Management Policy, the Company and its subsidiaries are required to assess the counterparty risks in financial instruments and diversify the exposure. Financial instruments are contracted with counterparties rated at least as investment grade by S&P and Moody’s, or they are mostly contracted on commodities and futures exchanges (BM&FBOVESPA and NYMEX), which substantially mitigates the credit risk. The Company’s and its subsidiaries’ Risk Management Policy establishes a maximum limit of 20% per counterparty for short-term investments. Page58 of 72 Notes to the Consolidated Interim Financial Information d) Interest rate risk The Company and its subsidiaries are exposed to fluctuations in domestic and foreign interest rates, particularly the CDI and Libor, respectively. The highest exposure is in lease transactions, indexed to the Libor, and domestic borrowings. In the nine-month period ended September 30, 2011, for interest rate hedges, the Company and its subsidiaries conduct swap transactions with counterparties rated as investment grade. e) Liquidity risk Liquidity risk arises in two distinct forms: market liquidity risk and cash flow liquidity risk. The first is related to current market prices and varies in accordance with the types of assets and the markets where they are traded. Cash flow liquidity risk, however, is related to difficulties in meeting the contracted operating obligations at the agreed dates. As a way of managing the liquidity risk, the Company and its subsidiaries invest its funds in liquid assets (bonds, CDBs, and investment funds with daily liquidity), and the Cash Management Policy prescribes that the Company’s and its subsidiaries’ weighted average debt maturity should be higher than the weighted average maturity of the investment portfolio. Asof September 30, 2011, the weighted average maturity of the Company’s and its subsidiaries’ financial assets was 13 days and of their financial liabilities was 5 years. As shown in Note 26, in order to hedge future commitments, the Company and its subsidiaries use derivative financial instruments contracted with prime banks for cash management purposes. f) Capital management The table below shows the financial leverage rate asof September 30, 2011 and December 31, 2010: Consolidated 09/30/11 12/31/10 Shareholder’s equity 2,929,169 Cash and cash equivalents Restricted cash Short-term investments Short- and long-term debts 3,741,088 Net debt (a) 1,728,124 Total capital (b) 4,657,293 Leverage ratio (a) / (b) 56% 37% Additionally, the Company and its subsidiaries are still committed to keep the amount of cash and cash equivalent close to 25% of the net revenue for the last twelve months, as observed on September 30, 2011. Derivative financial instruments The derivative financial instruments were recognized in the following balance sheet line items: Description Balance sheet account 09/30/11 12/31/10 Gain on derivatives operation (assets) Other receivables Loss on derivatives operation (liabilities) Loss on derivatives operation Premiums of options contracts (assets) Prepaid expenses Page59 of 72 Notes to the Consolidated Interim Financial Information The Company and its subsidiaries adopt hedge accounting and classifies derivative contracted to hedge currency risks, interest rate risk and fuel price risk as "cash flow hedge" or as " fair value hedge ", according to the parameters described in the Brazilian accounting standard CPC 38 and International Accounting Standard IAS 39. Derivative financial instruments contracted are formally identified, classified and designated through documentation and control when acquired, as follows: Classification of derivatives financial instruments i) Cash flow hedges The Company and its subsidiaries use cash flow hedges to hedge against future revenue or expense fluctuations resulting from changes in the exchange rates, interest rates or fuel price, and accounts for actual fluctuations of the fair value of derivative financial instruments in shareholders’ equity until the hedged revenue or expense is recognized. The Company and its subsidiaries estimates the effectiveness based on statistical correlation methods and the ratio between gains and losses on the financial instruments used as hedge, and the cost and expense fluctuation of the hedged items. The instruments are considered as effective when the fluctuation in the fair value of derivatives offsets between 80 to 125percent the impact of the price fluctuation on the cost or expense of the hedged item. The balance of the actual fluctuations in the fair values of the derivatives designated as cash flow hedges is transferred from shareholders’ equity to profit or loss for the period in which the hedged costs or expenses impacts profit or loss. Gains or losses on effective cash flow hedges are recorded in balancing accounts of the hedged expenses, by reducing or increasing the operating cost, and the ineffective gains or losses are recognized as financial income or financial expenses for the year. ii) Fair value hedges The Company and its subsidiaries hedge against changes in the fair value of a recognized liability, or a part thereof, attributable to interest, fuel and currency risks. Fluctuations in the fair value of the derivatives designated as fair value hedges are recognized directly in profit or loss together with the related changes in the fair value of the hedged liability. The Company and its subsidiaries estimate the effectiveness based on the ratio between the fluctuation in the fair value of the derivatives used as hedge and the fluctuation in the fair values of the hedged liabilities. Page60 of 72 Notes to the Consolidated Interim Financial Information The instruments are considered effective when the fluctuation in the fair values of derivatives offset between 80 to 125percent of the fair values of the hedged liabilities. In the case of an exchange hedge of the fair value of a financial liability, the fluctuation in a derivative’s fair value is recognized in financial income or financial expense for the same period in which it occurs. If the hedge is considered effective through the end of the period, the carrying amount of the hedged item is adjusted to reflect the fluctuation in its fair value caused by the risk covered, with a corresponding entry in financial income or financial expense. Derivative financial instruments not designated as hedges The Company and its subsidiaries contracts derivative financial instruments that are not formally designated for hedge accounting. This occurs when transactions are in the short term and the control and disclosure complexity make them unfeasible, or when the change in a derivative’s fair value must be recognized in profit or loss for the same period of the effects of the hedged risk. Designation of hedged item a) Fuel hedge Due to the low liquidity of jet fuel derivatives traded in commodities exchanges, the Company and its subsidiaries contracts crude oil derivatives and its byproducts—West Texas Intermediate (WTI), Brent and Heating Oil—to hedge against fluctuations in jet fuel prices. Historically, oil prices are highly correlated with jet fuel prices. Asof September 30, 2011, the Company and its subsidiaries have fuel derivative hedging contracts performed at Nymex and over-the-counter (OTC) markets. Oil derivative contracts, designated as fuel hedges of the Company and its subsidiaries, are summarized below: Closing balance at : 09/30/11 12/31/10 Fair value at end of period (R$) Average term (months) 6 4 Volume hedged for future periods (thousand barrels) Gains (losses) with hedge effectiveness recognized in shareholders’ equity, net of taxes (R$) Three months Nine months Period ended: Gains on effective hedges recognized in operating costs (R$) - - Gains (losses) on ineffective hedges recognized in financial income (expenses) (R$) Losses on ineffective hedges recognized in financial expenses for future periods (R$) Total losses on ineffective hedges recognized as financial expenses (R$) Current exposure percentage hedged during the period 55% 57% 48% 43% Page61 of 72 Notes to the Consolidated Interim Financial Information The table below shows the notional amount of derivatives designated as hedges contracted by the Company and its subsidiaries to hedge future fuel expenses, the average rate contracted for the derivatives, and the percentage of fuel exposure hedged by reporting period asof September 30, 2011: Market risk factor: Fuel price Over-the-counter market 4T11 1T12 2T12 3T12 Total 12M 4T12 Percentage of fuel exposure hedged 41% 51% 42% 27% 40% 5% Notional amount in barrels (thousands) Future rate agreed per barrel (US$) * Total in reais ** * Weighted average between call strikes, ** The exchange rate asof 09/30/11 was R$1.8544/US$1.00. b) Foreign Exchange Hedge The Company and its subsidiaries uses derivative contracts as U.S. dollar hedges entered into on the BM&FBOVESPA, using an exclusive investments fund as vehicle for contracting risk coverage. Asof September 30, 2011, the Company and its subsidiaries have no financial assets or bank guarantee linked to margin deposits. During September 2011, management, faced with a future economic scenario, decided to suspend temporarily the hedging of the Company’s cash flows. Asof September 30, 2011, the Company and its subsidiaries did not have foreign exchange derivative contracts designated as U.S. dollar cash flow hedges. Losses from hedge ineffectiveness recognized during the three- and nine-month period ended September 30, 2011, are presented below: Closing balance at: 09/30/11 12/31/10 Fair value at end of period (R$) - Longer remaining term (months) - 4 Hedged volume for future periods (US$) - Three months Nine months Period ended: Hedge effectiveness losses recognized in operating costs and expenses (R$) - Hedge ineffective gains (losses) recognized in financial income (expenses) (R$) Hedge ineffective gains (losses) recognized in financial income (expenses) for future competences (R$) Total hedge ineffective gains (losses) recognized in financial income (expenses) (R$) Percentage exposure hedged during the period 4.2% 46% 5.4% 26% Page62 of 72 Notes to the Consolidated Interim Financial Information Asof September 30, 2011, the Company and its subsidiaries have no foreign currency derivative contracts designated as U.S. dollar fair value hedge. The hedge effective losses recognized in financial expenses for the nine-month period ended September 30, 2011 are summarized below: Closing balance at : 09/30/11 31/12/10 Fair value at end of period (R$) - Finance leasing (US$) - Volume hedged (US$) - Actual percentage of hedged exposure - 39% Three months Nine months Period ended: Hedge effectiveness losses recognized in financial expenses (R$) - - - Percentage of exposure hedged during the period - - 21% - Foreign exchange derivative instruments not designated for hedge accounting Asof September 30, 2011, the Company and its subsidiaries have the following derivatives instruments to hedge against U.S. dollar fluctuations not designated for hedge accounting: currency swaps (USD x CDI) to hedge a credit facility (working capital). The table below shows the amounts recognized in financial income (expenses) related to these transactions: Three months Nine months Period ended : Gains (losses) recognized in financial expenses (b) Interest rate hedges Asof September 30, 2011, the Company and its subsidiaries have swap derivatives for Libor hedge, in the notional amount of US$ 600 million. The following is a summary of Company and its subsidiaries interest rate derivative contracts designated as Libor cash flow hedges: Closing balance at: 09/30/11 12/31/10 Fair value at end of period (R$) - Face value at end of period (US$) - Face value at end of period (R$) - Hedge losses recognized in shareholders’ equity, net of taxes (R$) - Three months Nine months Period ended: Hedge effectiveness gains (losses) recognized in financial expenses (expenses) (R$) - - Page63 of 72 Notes to the Consolidated Interim Financial Information Interest rate derivative instruments not designated for hedge accounting In the nine-month period ended September 30, 2011 the Company and its subsidiaries held positions in Libor interest derivative contracts not designated for hedge accounting, in the notional amount of US$ 95 million The table below shows the amounts recognized in financial income and expenses related to these transactions: Three months Nine months Period ended : Losses recognized in financial expenses In addition, the Company and its subsidiaries profit or loss are affected by interest rates fluctuations in Brazil, levied on cash investments, short-term investments, Brazilian real-denominated liabilities, and U.S. dollar-denominated assets and liabilities. These fluctuations affect the fair value of financial instruments, the fair value of Brazilian real-denominated fixed income securities and the interest on cash and short-term investments. Sensitivity analysis of derivative financial instruments The sensitivity analysis of financial instruments was prepared pursuant to CVM Instruction 475/08, in order to provide a 25% and 50% positive and negative change in the main risk factor of each financial instrument and, therefore, the impact of such changes on the Company’s financial income and expenses in case such changes occur. The estimates presented, since they are based on simple statistics, do not necessarily reflect the amounts to be reported ​​in the next financial statements. The use of different methodologies and /or assumptions may have a material effect on the estimates presented. The tables below show the sensitivity analysis for market risks and financial instruments considered relevant by management, outstanding position asof September 30, 2011 and based on the scenarios described above. Consolidated (I) Fuel risk Asof September 30, 2011, the Company held derivative contracts for oil WTI, Brent and Heating Oil, which represent notional volumes ​​of 6,762 million barrels. These contracts mature between October 2011 and December 2012. In the probable and possible adverse scenarios (25% drop in oil prices) and remote adverse (50% drop), the impacts on the fair value of derivatives are shown in the table below . Page64 of 72 Notes to the Consolidated Interim Financial Information Risk Factor Exposed amounts asof Probable Scenario -25% -50% 09/30/11 09/30/11 Drop in fuel price curve (R$66,629) R$0 (R$165,807) (R$344,276) Prices considered (US$/barrel) WTI HO B rent (II) Foreign exchange risk As of September 30, 2011, the Company held a derivatives contract in US dollar in the notional value of US$51,122, with maturity in March 2012. Asof September 30, 2011, the Company held assets and liabilities indexed to the US dollar, totaling US$ 1,565,071 in foreign exchange exposure, equivalent to R$ 2,902,268. Consolidated Additional changes in the account balance Risk Factor Exposed amounts as of -50% -25% Probable Scenario 25% 50% 09/30/11 09/30/11 US dollar-denominated assets and liabilities Dollar appreciation curve (R$2,902,268) R$1,451,134 R$725,567 R$0 (R$725,567) (R$1,451,134) US dollar denominated derivative Dollar depreciation curve R$6,646 (R$47,400) (R$23,700) R$0 R$23,700 R$47,400 Net Total (R$2,895,622) R$1,403,734 R$701,867 R$0 (R$701,867) (R$1,403,734) Exchange rate used R$0.9272/US$ R$1.3908/US$ R$1.8544/US$ R$2.3180/US$ R$2,7816/US$ (III) Interest rate risk Consolidated Additional changes in the account balance Risk Factor Exposed amounts in -50% -25% Probable Scenario 25% 50% 09/30/11 09/30/11 Short-term investments CDI R$845,939 (R$3,976) (R$1,988) R$0 R$1,988 R$3,976 Loans (Debentures) CDI (R$1,170,137) R$20,148 R$10,074 R$0 (R$10,074) (R$20,148) Net Impact R$324,198 R$16,172 R$8,086 R$0 (R$8,086) (R$16,172) Interest rate derivatives Libor (R$100,005) (R$84,334) (R$42,167) R$0 R$42,167 R$84,334 Loans (IFC) Libor (R$31,182) R$154 R$77 R$0 (R$77) (R$154) Finance Lease Libor (R$2,012,608) R$2,479 R$1,239 R$0 (R$1,239) (R$2,479) Net Impact (R$2,143,795) (R$81,701) (R$40,850) R$0 R$40,850 R$81,701 Loans (BNDES-Loan Safra) TJLP (R$92,383) R$1,315 R$658 R$0 (R$658) (R$1,315) Net Impact (R$92,383) R$1,315 R$658 R$0 (R$658) (R$1,315) Loans (BDMG) IPCA (R$30,255) R$252 R$126 R$0 (R$126) (R$252) Net Impact (R$30,255) R$252 R$126 R$0 (R$126) (R$252) Page65 of 72 Notes to the Consolidated Interim Financial Information Parent Company I) Foreign exchange risk Parent Company Additional changes in the account balance Risk Factor Exposed amounts in -50% -25% Probable Scenario 25% 50% 09/30/11 09/30/11 US dollar-denominated assets and liabilities Dollar appreciation curve (R$1,279,416) R$639,708 R$319,854 R$0 (R$319,854) (R$639,708) Net Total R$1,279,416 R$639,708 R$319,854 R$0 (R$319,854) (R$639,708) Exchange rate used R$0.9272/US$ R$1.3908/US$ R$1.8544/US$ R$2.3180/US$ R$2.7816/US$ Asof September 30, 2011, the Company has assets and liabilities indexed to the US dollar, totaling US$689,935 in foreign exchange exposure, equivalent to R$1,279,416. IFRS Besides the sensitivity analysis based on the abovementioned standards, the Company and its subsidiaries also analyze the impact of the financial instrument quotation fluctuation on the Company’s and its subsidiaries’ profit or loss and shareholders’ equity taking into consideration: · Increase and decrease by 10 percentage points in fuel prices, by keeping constant all the other variables; · Increase and decrease by 10 percentage points in dollar exchange rate, by keeping constant all the other variables; · Increase and decrease by 10 percentage points in Libor interest rate, by keeping constant all the other variables; The sensitivity analysis includes only outstanding monetary items that are material for the risks above. A positive number indicates an increase in income and equity when the risk appreciates by 10%. Page66 of 72 Notes to the Consolidated Interim Financial Information The table below shows the sensitivity analysis made by the Company’s management, at September 30, 2011 and 2010, based on the scenarios described above: Fuel: Position as of September 30, 2011 Position as of September 30, 2010 Increase / (decrease) in fuel prices (percentage) Effect on pretax income (R$ million) Effect on equity (R$million) Effect on pretax income (R$ million) Effect on equity (R$million) 10 Foreign exchange - USD: Position as of September 30, 2011 Position as of September 30, 2010 Appreciation / (depreciation) of USD / R$ (percentage) Effect on pretax income (R$ million) Effect on equity (R$million) Effect on pretax income (R$ million) Effect on equity (R$million) 10 Interest rate - Libor: Position as of September 30, 2011 Position as of September 30, 2010 Increase/(decrease) inLibor (percentage) Effect on pretax income (R$ million) Effect on equity (R$million) Effect on pretax income (R$ million) Effect on equity (R$million) 10 The Company and its subsidiaries sensitivity to fuel price increased during the current period when compared to with the previous period, is due to the growth in fuel consumption. The sensitivity to the US dollar increased compared to the effect on income and on equity, due to the increase in US dollar-denominated expenses. As regards the Libor, the sensitivity increased compared to the effect on equity, due to the increase in notional amount of hedges. Measurement of the fair value of financial instruments Page67 of 72 Notes to the Consolidated Interim Financial Information In order to comply with the disclosure requirements for financial instruments measured at fair value, the Company and its subsidiaries must classify its instruments in Levels 1 to 3, based on observable fair value grades: a) Level 1: Fair value measurements are calculated based on quoted prices (without adjustment) in active market or identical liabilities ; b) Level 2: Fair value measurements are calculated based on other variables besides quoted prices included in Level 1, that are observable for the asset or liability directly (such as prices) or indirectly (derived from prices ); and c) Level 3: Fair value measurements are calculated based on valuation methods that include the asset or liability but that are not based on observable market variables (unobservable inputs). The following table states a summary of the Company’s and its subsidiaries’ financial instruments measured at fair value, including their related classifications of the valuation method, asof September 30, 2011: Financial Instrument Carrying amount Other Significant Observable Factors (Level 2)) Cash equivalents Short-term investments Restricted cash Gains on derivative transactions (assets) Loss on derivate transactions (liabilities) 28. Non-cash Transactions During the nine-months period ended September 30, 2011, the Company and its subsidiaries increased its property, plant and equipment under capital leases in the amount of R$298,066 and bought shares back through financing, in the amount of R$23,205; these transactions did not affect its cash in the period. During nine-months period ended September 30, 2010, the Company made transactions not affecting cash from investing activities and financing, and therefore, these transactions were not reflected in the statements of cash flow. During the nine-month period ended September 30, 2010, the Company and its subsidiaries made advances for the acquisition of aircraft in the amount of R$ 58,426 and write-offs in the amount of R$195,749 recorded as property, plant and equipment directly financed by borrowings. Page68 of 72 Notes to the Consolidated Interim Financial Information 29. Insurance Asof September 30, 2011, the insurance coverage by nature, considering the aircraft fleet, and related to the maximum reimbursable amounts indicated in U.S. Dollars, is as follows: Aeronautical Type Reais Dollar Guarantee – Hull/War Civil Liability per event/aircraft Inventories (base and transit) Pursuant to Law 10744, of October 9, 2003, the Brazilian government assumed the commitment to complement any civil liability expenses related to third parties caused by war or terrorist events, in Brazil or abroad, which VRG may be required to pay, for amounts exceeding the limit of the insurance policies effective beginning September 10, 2001, limited to the amount in Brazilian reais equivalent to one billion U.S. Dollars. 30. Events after the Reporting Period Acquisition of Webjet Linhas Aéreas S.A. On August 2, 2011, the Company announced and disclosed to the Brazilian Securities Commission (CVM) and other competent authorities the execution, on August 01, 2011, of a share purchase and sale agreement with the controlling shareholders of Webjet. The subject matter of the agreement is the acquisition of 100% of Webjet’s capital, through its subsidiary VRG. The acquisition was subject, among other condition, to the approvals from relevant government authorities. The initial price agreed with this acquisition was R$ 96,000, deposited on August 08, 2011, as guarantee for payment of the transaction, subject to adjustment in accordance with the due diligence report prepared by independent external consultants and the compliance with certain contractual clauses. On September 20, 2011, the Company received approval from the National Civil Aviation Agency ("ANAC") to complete the acquisition of Webjet. On October 3, 2011, the subsidiary VRG acquired the total share capital of Webjet at the adjusted price of R$ 70,000, subject to change after the due diligence process to be held within 55 days from the date of closing of the transaction. In this case, the amount originally deposited: (i) R$ 63 million was paid to the former controlling shareholders of Webjet; (ii) R$ 7 million was retained in the restricted account as agreement guarantee, and (iii) R$ 26 million was reversed to the Company related to the purchase price adjustments Page69 of 72 Notes to the Consolidated Interim Financial Information Webjet is an airline company based in Rio de Janeiro city, which provides regular passenger air transportation services, and has a fleet of twenty-four aircraft Boeing 737-300, with operations in 16 cities in Brazil and making approximately 1,000 weekly flights. On October 27, 2011, CADE, VRG and Webjet signed the Agreement of Preservation to Reversibility of Operation ("APRO") for the acquisition of 100% (one hundred percent) of the capital of Webjet, which resulted from a negotiation between the companies and CADE and aims to ensure the reversibility of the operation and preservation of assets until CADE issues a final decision, through actions aimed to preserve market conditions during the evaluation of competitive effects of the operation. The agreement ensures the independence in the management of both companies including those related to the Company’s frequent flyer program "Smiles". Without reducing the capacity of Webjet, the agreement provides for the sharing of flights between the companies in order to optimize the route network and increase the options for customers. Both companies will continue operating as separate units until the final approval by the Administrative Council of Economic Defense (CADE). Page70 of 72 Notes to the Consolidated Interim Financial Information (Convenience Translation into English from the Original Previously Issued in Portuguese) REPORT ON REVIEW OF INTERIM FINANCIAL STATEMENTS To the Board of Directors and Shareholders of Gol Linhas Aéreas Inteligentes S.A. São Paulo - SP Introduction We have reviewed the accompanying individual and consolidated interim financial information of Gol Linhas Aéreas Inteligentes S.A. and its subsidiaries, included in the Interim Financial Information Form (ITR), for the quarter ended September 30, 2011, which comprises the balance sheet as of September 30, 2011 and the related income statement and statement of comprehensive income for the quarter and nine-month period then ended and statement of changes in equity and statement of cash flows for the nine-month period then ended, including the explanatory notes. Management is responsible for the preparation of the individual interim financial information in accordance with technical pronouncement CPC21 - Interim Financial Reporting and the consolidated interim financial information in accordance with technical pronouncement CPC21 and IAS34 - Interim Financial Reporting, issued by the International Accounting Standards Board - IASB, as well as for the presentation of such information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of Interim Financial Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international standards on review of interim financial information (NBCTR2410 and ISRE2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with the standards on auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the individual interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual interim financial information included in the ITR referred to above is not prepared, in all material respects, in accordance with technical pronouncement CPC21, applicable to the preparation of Interim Financial Information (ITR), and presented in accordance with the standards issued by the CVM. Page71 of 72 Notes to the Consolidated Interim Financial Information Conclusion on the consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim financial information included in the ITR referred to above is not prepared, in all material respects, in accordance with technical pronouncement CPC21 and IAS34, applicable to the preparation of Interim Financial Information (ITR), and presented in accordance with the standards issued by the CVM. Other matters Interim statements of value added We also have reviewed the individual and consolidated interim statements of value added (“DVA”), for the nine-month period ended September 30, 2011, prepared under the responsibility of its Management, the presentation of which is required by the standards issued by CVM, applicable to the preparation of Interim Financial Information (ITR), and is considered as supplemental information for International Financial Reporting Standards - IFRS that do not require the presentation of DVA. These statements were subject to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they are not prepared, in all material respects, in relation to the individual and consolidated interim financial information taken as a whole. Convenience translation The accompanying interim individual and consolidated financial information has been translated into English for the convenience of readers outside Brazil. São Paulo, November 11, 2011 DELOITTE TOUCHE TOHMATSU JoséDomingosdoPrado Auditores Independentes Engagement Partner Page72 of 72 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 14, 2011 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Leonardo Porciúncula Gomes Pereira Name:Leonardo Porciúncula Gomes Pereira Title:Executive Vice-President and Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
